                                                                                                                                             FILED
1   CIT    CERT MAIL                                                                                                            3/26/2020 10:55   AM
                                                                                                                                    FELICIA PITRE
           Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                               Page 1 of 69 PageID 13                 DISTRICT CLERK
                                                                                                                            DALLAS   00., TEXAS
                                                                                                                                     CO.,
                                                                                                                      Belinda Hernandez DEPUTY


                                                               DC-20-O4874
                                                               DC-20-04874
                                            Cause n0.
                                                  no.


      ONE NETWORK ENTERPRISES, INC.                                      §          IN   THE DISTRICT COURT
                        Plaintifﬁ                                        §
                                                                         §
           v.
           V.                                                            §       I-162ND JUDICIAL DISTRICT
                                                                         §
      METROGISTICS, LLC                                                  §
                        Defendant.                                       §          DALLAS COUNTY, TEXAS

                  PLAINTIFF’S ORIGINAL PETITION FOR BREACH OF                                   CONTRACT
      TO THE HONORABLE JUDGE OF
                             0F SAID COURT:

                COMES NOW,             One Network                               (“Plaintiff’) complaining of and about
                                                              Enterprises, Inc., (“Plaintiff”)


      Metrogistics,     LLC        (“Defendant”) and for cause of action would show unto the Court the


      following:


                                              I.    DISCOVERY CONTROL PLAN

                         to Rule 190.4 0f
                Pursuant t0            of the Texas Rules 0f
                                                          of Civil Procedure, Plaintiff intends discovery


      t0   be conducted under Level 3 of the Discovery Control Plan.

                                              II.       JURISDICTION AND VENUE

                Venue   is   proper in Dallas County, Texas, because the contract                made     the basis of
                                                                                                                    0f this


      lawsuit   was entered        into,   performable, and payable in Dallas County, Texas, and the services


      were performed         in Dallas County, Texas. In addition, all or
                                                                       0r a substantial part              0f
                                                                                                          of the events or
                                                                                                                        0r


      omissions giving rise to
                            t0 the claims in this Petition occurred in Dallas County, Texas.


                The Court has        jurisdiction over the parties            and the subject matter 0f   this   controversy


                                             of this dispute grants Dallas, Texas exclusive jurisdiction
      because the contract forming the basis 0f


      and venue over         all   disputes arising from said contract and the            damages sought    are within the


      jurisdictional limits of the Court.




      Plaintiff s Original Petition for            Breach 0f
                                                          of Contract
      One Network Enterprises,             Inc.    v.   Metrogistics,   LLC                                                 1
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                    Page 2 of 69 PageID 14



                                          III.    PARTIES AND SERVICE

         1.       Plaintiff is    One Network            Enterprises,     1110.,   a Delaware corporation authorized t0


do business     in the State   0f Texas with       its   principal place 0f business in Dallas, Texas.


         2.       Defendant      is   Metrogistics,      LLC,      a Missouri limited liability company, and           may be

served With citation by serving           its    registered agent        CT   Corporation System, 120 South Central


Avenue, Clayton,      MO 63 105, or any other place Where Defendant may be found.
                                                          IV.    FACTS

         1.       Plaintiff    and Defendant, collectively referred                  to herein as the “Parties”, entered


into a   Master Agreement effective October                  13,   2017    that licensed use    of Plaintiff’s proprietary


software t0 Defendant and set terms for Plaintiff to provide related software implementation and


conﬁguration services t0 Defendant necessary for Defendant’s speciﬁc operational needs While


exploiting the license. Exhibit A.


         2.       In the course of implementing and conﬁguring Plaintiff’s proprietary software to


suit   Defendant’s needs, the Parties executed multiple Order Forms, Statements 0f Work, and


Change Orders pursuant         to the    Master Agreement subsequent                  t0 the effective date.    According t0

the Master Agreement, these documents are both incorporated into the Master                               Agreement and

treated as separate agreements in             and 0f themselves          that entitle Plaintiff to legal remedies against


Defendant for additional damages incurred                       in the   performance 0f these agreements. A11 such


ancillary     documents executed by the            parties are attached hereto as Exhibit           B   and    all   documents

in Exhibits    A and B are hereafter referred t0 collectively as the “Agreement”.
         3.       Both   parties      performed under the Agreement successfully for over a year                          until


Defendant began      t0 fail t0   pay    its    outstanding balances          owed   to Plaintiff without notice 0r cause


in   November 2018.      After falling several months in arrears on overdue payments, Defendant




Plaintiff s Original Petition for        Breach of Contract
One Network Enterprises,          Inc.   v.   Metrogistics,      LLC                                                         2
   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                         Page 3 of 69 PageID 15



delivered a written notice purporting to be a notice 0f intent t0 terminate the                           Agreement       to the


Plaintiff      0n 0r about June       4,      2019. Defendant stylized the notice, Which amounted t0 a


repudiation 0f the contract with Plaintiff, as a “termination” notice but willfully failed t0 state a


speciﬁc cause, refused to provide any information that would allow Plaintiff to cure any defects


in Plaintiff’s     performance of the contract despite                 Plaintiff’ s    subsequent requests for clariﬁcation,


and    failed to   comply with the terms 0f the Agreement regarding termination                            for convenience,


including the Agreement’s requirement that                     all   outstanding amounts        owed be paid    in full before


notice of termination could be proper.


          4.        After several unsuccessful attempts by Plaintiff t0 obtain sufﬁcient information


from Defendant        to cure    any alleged defects           in Plaintiff’s performance,         Defendant instead sent a

“termination” letter t0 Plaintiff on or about July 25, 2019 in repudiation 0f the Agreement.


Plaintiff sent     demand   to   Defendant for Defendant’s performance of the Agreement on August                               3,


2019 Via certiﬁed mail, return receipt requested                     in   compliance With the terms of the Agreement.


          5.        Plaintiff denies          breaching the contract and has                   substantially   performed       its



obligations under the contract, including delivering the original product promised in the Master


Agreement on or around November                      23, 2018. Defendant, however, has willfully failed to


adequately perform under the Agreement by: (1) failing t0                               make payments    timely as required


under the Agreement then subsequently refusing to make any payments, (2)                                failing to cooperate


with    and communicate with                  Plaintiff   to        facilitate   the    proper performance       of software


implementation and conﬁguration services as required under the Agreement, (3) misrepresenting


Defendant’s repudiation of the contract as a termination for cause                           when no cause     exists,   and   (4)


creating circumstances in order t0                 make        it    impossible for Plaintiff to complete Plaintiff’s


performance under the Agreement.




Plaintiff s Original Petition for        Breach of Contract
One Network Enterprises,          Inc.   v.   Metrogistics,         LLC                                                         3
   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                     Page 4 of 69 PageID 16




                                           V.    BREACH OF CONTRACT
         Plaintiff incorporates          its   factual allegations contained in this Petition t0 assert a claim


against Defendant for breach 0f contract.                 The   parties entered into a valid, enforceable contract


and Defendant has breached                that   Agreement and communicated              in writing that       it   intends to


continue to breach indeﬁnitely without complying With the terms for termination provided in the


written Agreement. Plaintiff has suffered                damages from        its   performance under the contract and


will continue to suffer      damages        into the future as a result     of Defendant’s repudiation.


         A11 conditions precedent t0 Plaintiff’s claims against the Defendant have occurred, been


performed, satisﬁed, 0r otherwise fulﬁlled.


                                                      VI.   DAMAGES
         As    a direct and proximate result of Defendant’s breach 0f contract, Plaintiff                       was caused

t0 suffer the following      damages:


         1.          Actual damages in the amount 0f $2,097,700.00;


         2.          Attorney’s fees;


         3.          Costs 0f    suit,   including but not limited t0 any court costs associated with ﬁling


                     and/or prosecuting this action;


         4.          Prejudgment and post-judgment              interest;   and

         5.          A11 other   relief, in    law and   in equity, t0   which     Plaintiff may   be   entitled.


                                                          PRAYER

         WHEREFORE, PREMISES CONSIDERED,                                    Plaintiff   One Network        Enterprises, Inc.


respectfully prays that Defendant Metrogistics,                  LLC     be cited to appear and answer herein, and


that   upon a ﬁnal hearing of            the cause,   judgment be entered          for Plaintiff against Defendant, for


damages       in   an amount within the jurisdictional limits 0f the Court, together with pre-judgment


Plaintiff s Original Petition for          Breach of Contract
One Network Enterprises,           Inc.   v.   Metrogistics,    LLC                                                         4
   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                              Page 5 of 69 PageID 17



interest   (from the date of breach through the date ofjudgment)             at the   maximum   rate   allowed by


law; post-judgment interest at the legal rate; costs of court; and such other and further relief t0


which   Plaintiff may   be entitled   at   law or   in equity.




                                                        Respectfully submitted,



                                                        GRABLE MARTIN FULTON, PLLC
                                                        ATTORNEYS FOR PLAINTIFF

                                                        /s/Clement Osimetha
                                                        Clement Osimetha
                                                        TX SBN: 00794407
                                                        4475 Trinity Mills Road, #701324
                                                        Dallas, Texas 75370
                                                        Tel. (214) 808—1010
                                                        cosimetha@grablemartin.com

                                                                   Farlow
                                                        /s/ Brian A.
                                                        Brian A. Farlow
                                                        TX SBN: 00795339
                                                        17766 Preston Road, Suite 106
                                                        Dallas, Texas 75252
                                                        Tel. (469) 480-8201
                                                        bfarlow@grablemartin.com

                                                        /s/Haz'ley A.   Hobren
                                                        Hailey A. Hobren
                                                        TX SBN:      24078672
                                                        P.O.   Box 3258
                                                        Pﬂugerville,   TX 78691
                                                        Tel. (512) 692—9664
                                                        Fax (5 12) 7 1 7-7749
                                                        hhobren@grablemartin.com




Plaintiff s Original Petition for     Breach 0f Contract
One Network Enterprises,      Inc.    v.   Metrogistics,   LLC                                                 5
               Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                    Page 6 of 69 PageID 18
                                                            MASTER AGREEMENT                                EXHIBIT A
                                                                                     Datg") by and between
This Master Agreement (the “Agregmon ”) is made as of [2 gg 1g 20/2 (the “Effective
One Network Enterprises, Inc..      a Delaware corporation ("Llcensor“). and Metrogistics. LLC. a Missouri
limited liability company (“Licensee“).

Each Order Form and Statement of Work hereunder is to be separately executed and when so executed is
incorporated by reference and shall become a part of this Agreement. Terms and conditions in any
                                                                                                         such
document shall supersede any conﬂicting   terms  and  conditions in this Agreement.    Each   Order Form  and
Statement ofWork. together with the terms and conditions ofthis Agreement.  shall constitute and be construed

as a separate agreement.


                                                                  BAG KGROU ND
                Llcensor has developed an lntemet-based system that runs on proprietary and third party software
and     is     marketed under the service mark “One Network."

       Licensor wishes to provide access to One Network to the Licensee in accordance with the terms
contained herein. In consideration of the mutual covenants and obligations set forth beiow. the parties agree
as     follows:

        i.          Deﬁnitions.

       “Authorized User” means a speciﬁc Licensee employee. consultant or independent contractor
        (a)
                                                                                                                                 who
has received a valid Password from the Licensee's Use Administrator.

        (b)     “Documentation" means the provided user and reference manuals forthe Licensed Products.

        (c) “Enhancement" means any modiﬁcations. derivative works. variations or revisions of One Netwmk
that     Licensor reasonably determines not to be a “New Product" and which Licensor intends to provide to its
licensees at no additional cost.

        (d)     "Llcensed Productg"            shall   mean the   products.   modules and services set forth on an applicable Order
Form.

        (e)     "New Products"                   mean modiﬁcations, variations. revisions. products. modules andfor
                                             shall
campOnents provided                   by Licensor that may be used in connection with the use of One Network and for which
Licensor      charge additional fees for use. subject to the parties entering into a separate agreement covering
                 will

terms of use and pricing for such New Products. New products and services that are merely re-packaging of
exist] ng products and services or are patches or ﬁxes to the same—without increasing functionality—shail not
be deemed to be “New Products" hereunder.

        {f}     “Ong Network"          is   comprised of the features and      functionality   made  available by Licensor via the One
Network System. as such features and                      functionality    may be modiﬁed      from time to time as set forth below.

        (g)     "One Network Content" means Licensor                       proprietary information, materials, databases  and other
content (other than Third Party Content), which                       is   made   available to Licensee    and each Authorized User
through One Network.

        (h)     "One Network System“ means the Licensor                                        and hardware conﬁguration. as welt
                                                                            proprietary software
 as certain functionality provided by                  third parties that   generates. enables and serves One Network, including
 all   Enhancements and New Products.

        (i)     “Order Form" means a document by which Licensee orders Licensed Products.

        (j)
                “nggword'        shall refer to a       unique password given to an Authorized User by the Use Administrator
 that"   permits a single individual to access              One Network. Passwords may not be shared.
         (k)    “Professional Services" has the meaning set forth                  in   Section 2(d).

         (1)
                “ﬂ“ means the One Network site on the Wodd Wide Web on which Authorized Users may access
 One Network            (initially.   vmwnnenetworknom).
        Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                   Page 7 of 69 PageID 19
                                 means          One Network Content and the Third        Party Content.
   (m) “Sltg Conteng"                     the
                                      "
             “§§gtemgng 9f W9;            means a document by which Licensee           orders Professional Services.
   (n)


   (o)       “Term" has the meaning set            forth in Section 4(a).


   (p)
             “
                 hird    Pam Content" means content created by or received from parties other than Licensor for use
and/or display on          One   Network.

    (q)
             “gge Administrator"          shall   mean        the person designated to administer the use of   One Network by
Licensee's Authorized Users.

    2.            Licenses and Services.

    (a) License and Subscrigtion Grant. During the
                                                    Term of this Agreement. Licensor grants Licensee and
its Authorized Users  a non-exclusive. non-transferable.  right and license. solely for Licensee's internal

business purposes. to access and use the Site and the Site Content re|ated to the Licensed Products.

    (b)      Sugmn        of Licensed Products.           A    license to the Licensed Products includes support. maintenance.
and service                    accordance with Licensor’s Support, Maintenance and Service Levels terms
                   levels provided in
attached hereto. and incorporated herein by reference. as Exhibit A.

       (c)   Profe§sional Services.         Licensor time to time provide professional services and/or training
                                                              may from
subject to availability. to Licensee at the rates and on the terms and conditions set forth on an
                                                                                                    applicable

Statement of Work (including the product of such services. the “Professional     Services”).   Licensor grants
                                                                                           Services solely with
Licensee a non-exclusive. non-transferable license to use the results of the Professional
the Licensed Products pursuant to the terms and conditions of this                   Agreement and not for distribution or resale
to third parties.


       (d)   Restrictions.       Licensee agrees         to use reasonable efforts to ensure that neither One Network nor the
Site   Content      is   any way distributed      to.   or accessed by. any third party who is not an Authorized User. Licensee
shalI not rent. lease. sublicense. distribute. transfer. timeshare. copy. reproduce. display. reverse-engineer,
create derivative works or otherwise modify the Licensed Products. the Site. the One Network System or the
Site Content or any portion thereof. or use such as a component of or a base for products or services prepared
for commercial sale, sublicense. lease. access or distribution outside of the Authorized Users. Licensee
agrees not to demonstrate or disclose the results of any testing or benchmarking of the. Licensed Products.
the Site. the One Network System, or Site Content to any third party. which information will constitute
Conﬁdential Information of Licensor. without Lioensor’s pn‘or written permission. Licensor reserves all rights
not expressly granted to Licensee                 in this     Section   2.


       3.          Egg§ and Payment.
       (a)     Licensee agrees to pay to Licensor the fees and charges set forth on any appIIcable Order
             Em.
Form or Statement of Work attached hereto. Such fees shall be invoiced and due as set forth on the applicable
Order Form or Statement of Work. Unless otherwise stated on an applicable Statement of Work. Licensor will
invoice Licensee for Professional Services based on Licensor‘s then current list rate.

       (b)Payment/Timing. All fees paid by Licensee to Licensor during the Term shall be non-refundable. All
amounts required   to be paid to Licensor hereunder shall be paid in US dollars within thiny (30) days from the
date of the applicable Licensor invoice, unless otherwise stated in an applicable Order Form or Statement of
Work. Licensee also agrees to pay all reasonable travel and out of pocket expenses incurred by Licensor
under this Agreement. All amounts due hereunder are net amounts. and Licensee agrees that it will be
responsible for all sales, use or services taxes of any kind. with the exception of taxes due on Licensofs
income. If any of Licensor’s invoices to Licensee have not been disputed and remain unpaid for more than
thirty (30) days after the invoice date. Licensor may restrict any Authorized
                                                                               User’s access to One Network.
provided that both(i) Licensor gives Licensee no less than ten (10) days
                                                                          advance written notice of Licensee's
         pay and Licensors intention to so restrict access and (ii) Licensee fails to pay or dispute the invoiced
failure to
but undisputed and unpaid amount within ten (10) days of the date the written notice from Licensor was given.

       4.          Tgrm and Termination.
       Tgrm. This Agreement and any Order Form or Statement of Work shall continue
       (a)
                                                                                                                 in effect   unless
terminated as set forth below (the ‘Tgrm") or by agreement of the parties. In the event there                    is   no Statement
                                                                             2
            Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                     Page 8 of 69 PageID 20
of Work or Order         Form then in effect, Licensee shall be entitled to terminate this Agreement by notice                  in writing

of   no less      than three (3) months without any penalty or other liability arising therefrom.

      (b)                       Licensor or Licensee may terminate this Agreement and any Order Forms
              Termination for Cause.
and Statements of Work upon forty-ﬁve (45) days’ written notice of a material breach of this
                                                                                             Agreement if such
                                                             provided.  hgwever, that any  willful  unauthorized
breach is not cured within such forty-ﬁve (45) day   period;
                                  distribution. or sublicensing  of the Licensed  Products.  the   Site. the One
access. use. copying. disclosure.
                 Site Content or any related methods. algorithms. techniques. or processes by
                                                                                                     Licensee or
Network System.
                                                 be deemed a material breach of        this   Agreement   that   cannot be cured.
any of its Authorized Users               will



      (c)     leigagions        umn Expirgtion or Termination.             Upon   the expiration or termination of this Agreement:          (i)


                           return to the other party any Conﬁdential Information of the other party (or at the
                                                                                                               request of the
each        party   will

                              destroy such    information and  certify such destruction  in writing to the  other  party); (ii)
disclosing party,
Licensee will disable   any hypertext link between the Licensee site on the World Wide Web to One Network
and/or the Site; and (iii) Licensee and each Authorized User will no longer be provided access to
                                                                                                     One Network
                                              Licensor     copies of the Licensed Products. the Site  Content and
or the Site and shall immediately   return to          all

the related documentation in its possession or control; provided. however. that at
                                                                                        Licensee's request. and
                                                                                                                            “
                                                                                                    Qrmingg'on
continuing for a pen'od of up to six (6) months following such termination or expiration (the
                                                                                                      Products
Assistance Period"). Licensor will continue to provide services to Licensee relating to the Licensed
                                                                             Licensee's  request to Licensee's
as provided under the applicable Order Form and provide to Licensee. or at
designee. such reasonable termination assistance as may be requested by Licensee to facilitate the orderly
transfer of the services                 and           by Licensor and the Licensed Products under this
                                                 functionality provided
Agreement to Licensee or its designee. Such assistance, if requested, will be provided dun'ng the Termination
Assistance Period in accordance Licensofs customary rates of $230 per hour for Licensee support
                                                                                                         related

assistance. and $230 per hour for technical. programming. and project management related assistance.
                                                                                                            The
ab0ve notwithstanding. if the Licensor terminates the Agreement For Cause.     the Licensor is not obligated  to

provide any Termination Assistance Pen'od. In addition. upon      Licensee's   request. Licensor   will  provide
Licensee with a copy of the most recent back up of any of Licensee's Conﬁdential Information in a format
reasonably agreed upon by the parties. and will make commercially reasonable efforts to assist Licensee in
the transition of such Licensee's Conﬁdential Information as reasonably requested by Licensee for
                                                                                                        mutually
                                                                                                           its                  wn'ting
agreed upon fees. Upon request. either party will. within ten (10) days of termination. certify in
                                                            unpaid fees owed      Licensee to Licensor at the
compliance with this Paragraph 4(c) to the other party. Any                    by
time of termination. shall accelerate and be due and payable on the effective termination date. provided that
the related products or services for which such payment is due have been provided to the Licensee.

    (d) The following provisions will survive any termination or expiration
                                                                               of this Agreement: 4 ("Term and
Termination"). 5 (“Proprietary Rights"). 7 (“Disclaimer”). 8 (“Limitation of Liability”). 9 (“Indemnification"). 10
('Conﬁdential Information"), and 11 (“General Conditions").

       5.            Progrietag Rights.

       (a)             property rights, titie and interest in and to the Licensed Products, One Network. the Site.
              All intellectual
the One Network System and the Site Content and related documentation (including any Enhancements. New
and Derivative Products and any software and/or databases contained therein. including without limitation.
compilations and expressions of distinctive and creative formats. or authorized copies thereof and business
process deﬁnitions and technology within the intellectual property of Licensor) shall remain exclusively with
Licensor and its licensors, as applicable. Licensee agrees to ensure that each authorized copy of any portion
of the Site Content              will   contain the    same   proprietary notices that        appear on One Network or the          Site.    ln

 addition. unless the panies mutually agree otherwise                 Licensor will own all rights. title. and interest
                                                                            in writing.

 in the Professional Services. including all rights. title. and interest in all worldwide copyrights, trade secrets,

 trademarks.   patents. conﬁdential and   proprietary    rights therein,  but not in any document or deliverable
 prepared. produced. or generated speciﬁcally for Licensee as part of the Professional Services, which such
 documents or deliverables shall be deemed “works for hire' and Licensee shall. in any event. be and become
 the sole owner thereof— for purposes of clarity. this excludes all software, Network Services, and solution
                                                                                                             IP

 which       is   retained by Licensor. Licensee hereby assigns to Licensor without further consideration. ownership
 of   all   intellectual property rights insuch Professional Services, or any improvement. modiﬁcation. derivatives
 or   enhancement             thereto. subject to the exception noted in the immediately preceding sentence.

        (b)    Licensor shalI release. and be           deemed        tohave released. to Licensee the Licensed Products. and
 shall grant,         and be deemed        to    have granted.   to   Licensee a non-distributable. non-exclusive, irrevocable.

                                                                            3
      Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                  Page 9 of 69 PageID 21
worldwide. perpetual license to copy. alter and use the source and object code thereof to support its license
of the Licensed Products as set forth in this Agreement and for internal development. maintenance.
                                                                                                     and
support purposes (“Qrgnt of thg Licensed Products License") if any of the following (each a
                                                                                               “Release
Exam") occurs:

            (i) Licensor ceases or becomes unable to continue its on-going business operations. or ceases
            the sale. licensing. maintenance or other support of the Licensed Products;




            (ii)    Licensor    is   the subject of an involuntary or voluntary bankruptcy or receivership proceeding
            or assigns    its    assets for the beneﬁt of creditors.

provided. however. that for so long as Licensee continues to use the Licensed Products or its source and
object code. Licensee shall pay a monthly payment to Licensor. as described in the applicable Order
                                                                                                     Form
or Statement of Work.

Neither the release nor the Grant of the Licensed Products License shall convey to Licensee. or othenNise
be deemed to estainsh. any right in Licensee to distribute or resell the software or source code to other
organizations. except that Licensee may disclose the source and object code to Licensee‘s independent
contractors and agents acting by or on behalf of Licensee, provided that any such use by Licensee's
independent contractors or agents            shall at all times be   in   accordance with the terms of   this   Agreement.
including the conﬁdentiality provisions          in   Section 10.


     (c)During the term of this Agreement Licensor shall maintain at no additional cost to Licensee a complete
and then-current copy of any and all code the Licensed Products. the Site, the One Network System and the
Site Content and any portion thereof (collectively. the “Llconsor’s Software"). in source code format and a
complete           and    then-current            copy       of      related       documentation         in      escrow      with

I                                    1          Agent”). pursuant to an escrow agreement entered into by
                                                 (“gyrow
and among Licensor. Licensee and the Escrow Agent on or before the Effective Date. Such escrow agreement
shall authorize the Escrow Agent to release such source code copy of the Licensor Software and copy
                                                                                                        of

related documentation to Licensee at Licensee's request upon the occurrence of a Release Event. The source
code copy of the Licensor Software held       in escrow shall be maintained on reproducible media to utilize
Licensor’s Software as contemplated by this Agreement. Licensor shall deliver any revisions to the source
code of the Licensor Software and related documentation to the Escrow Agent within a reasonable time period
of effecting such revision. the time period not to exceed 30 days. The Escrow Agent shall maintain copies of
both such revised source code of the Licensor Software and related documentation and the source code of
the Licensor Software and related documentation immediately preceding such revision.

Licensor hereby grants to Licensee during the term of the applicable Order Form or Statement of Work a
nonexclusive and nontransferable (except as otherwise provided herein) license upon the occurrence of a
Release Event to. and to allow the Authorized Users to. use, perform, display. modify. execute. copy and
distribute the source code of the Licensor Software and related documentation as necessary to continue
Licensee's use of the Licensor Software in accordance with this Agreement.

    6.       Limitgd Warranties.

    (a) Licensor warrants that it either owns or has the right to license in accordance
                                                                                        with the terms of                    this

Agreement. the Licensed Products. One Network and One Network Content.

      (b)Licensor warrants that the Licensed Products shall conform in all material respects to the
 Documentation for the duration of the effective period of the associated Order Form. If Licensor is unable to
 correct such non—confonnity within a reasonable time. Licensee's sole and exclusive remedy for a breach of
 thls Section 6(b) shall be to terminate the applicable Order Form and receive a refund of the most recent
 monthly or quarterly fee payment.

      (c)Licensor wanants that the Professional Services shall be of a professional quality conforming to
 generally accepted industry standards and pmctices.
    Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                          Page 10 of 69 PageID 22
   7.               EXCEPT FOR THE LIMITED WARRANTIES CONTAINED IN SECTION 6 HEREOF.
            Disclaimer.
LICENSOR PROVIDES THE LICENSED PRODUCTS, THE PROFESSIONAL SERVICES.
                                                                        ONE NETWORK.
                                                    ON AN “AS     AND “WHERE IS" BASIS.
THE SITE, THE ONE NETWORK SYSTEM. AND SITE CONTENT
                                                              IS"

                                                        ANY THIRD   PARTY CONTENT   OR
LICENSOR IS NOT RESPONSIBLE FOR AND DOES NOT ENDORSE
WARRANT THAT ACCESS THERETO WILL BE ERROR FREE,        CURRENT.    OR UNINTERRUPTED.
                                                                             LICENSOR
EXCEPT FOR THE LIMITED WARRANTIES CONTAINED IN SECTION 6 HEREOF.
                                                    EXTENT  PERMITTED   BY APPLICABLE
EXPRESSLY DISCLAIMS ALL WARRANTIES TO THE FULLEST
                                                                 NON-INFRlNGEMENT OF
LAW. INCLUDING BUT NOT LIMITED TO THE IMPLIED WARRANTIES OF
THIRD PARTY RIGHTS. MERCHANTABILITY AND FITNESS FOR A      PARTICULAR    PURPOSE OR
ARISING FROM A COURSE OF DEALING. USAGE OR TRADE PRACTICE.

    8.                     THE PARTIES AGREE THAT IN NO EVENT WILL EITHER PARTY OR
            Limitation of Liability.
                                                                             INDIRECT
LICENSOR'S LICENSORS BE LIABLE FOR ANY SPECIAL. INCIDENTAL. CONSEQUENTIAL.
                                                     DAMAGES   FOR LOST  PROFIT.  LOST
OR PUNITIVE DAMAGES. INCLUDING WITHOUT LIMITATION                              OF  ANY
REVENUE. LOSS OF USE. LOSS OF DATA. COSTS OF     RECREATING  DATA,  THE  COST
SUBSTITUTE EQUIPMENT. PROGRAM OR DATA. OR CLAIMS    BY ANY THIRD PARTY.  EVEN  IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILlTY OF SUCH DAMAGES. LICENSEE'S SOLE
                                                                                   AND
EXCLUSIVE REMEDY IS SET FORTH IN THIS   AGREEMENT.     OTHER  THAN  WITH  RESPECT   TO
LIABILITY ARISING UNDER SECTIONS 3. 9  AND  10 HEREUNDER.   OR  AS A  RESULT   OF  THE
GROSSNEGLIGENCE OR WILLFUL OR INTENTIONAL ACTS OF A PARTY.THE CUMULATIVE
AGGREGATE LIABILITY OF EITHER PARTY OR LICENSOR'S LICENSORS FOR ALL CLAIMS ARISING
UNDER THIS AGREEMENT, UNDER ANY LEGAL OR EQUITABLE THEORY. INCLUDING NEGLIGENCE.
SHALL NOT EXCEED THE TOTAL AMOUNT OF ALL MONTHLYFEES PAID TO LICENSOR
HEREUNDERDURING THE PREVIOUS TWELVE (12) MONTHS WITH RESPECT TO THE RELEVANT
LICENSED PRODUCT OR PROFESSIONAL SERVICE GIVING RISE TO SUCH LIABILITY.
    9.       Indemniﬁcation.

         Indemniﬁcation by Licensor. Licensor. at its expense. shall defend. indemnify and hold harmless
                                                                                                                     the
    (a)
                                                                                                              from  any
Licensee and its Authorized Users and their ofﬁcers. directors. employees. agents and contractors
claim. suit, proceeding or loss, damages or liability of any kind resulting from, arising
                                                                                              out of. or related to a
                                                                                                              Licensed
claim of U.S. copyright. trademark, patent. trade secret or other proprietary right Infringement by the
                                                                                                  provides     Licensor
Products. me Site. the One Network System or the Site Content: provided that_Licensee
                                                                                              with  such   claims;  and
with prompt notice of such claims, and provides Licensor with reasonable cooperation
provided further that Licensor shall not be liable to the Licensee or its Authorized       Users under    the  terms  of
                                                                               Licensed   Products     violation  of the
this Section 9(a) if any infringement or claim is based upon: (i) the use   of                      in
                                                                                                         Licensee; (iii)
license granted under this Agreement; (ii) any alteration or modiﬁcation of Licensed Products by
use of superseded. altered or allegedly infringing versions or      releases   of Licensed  Products   or  any portion
thereof if such alleged infringement could be avoided by        the  use of a  different version made     available   by
                                                       or (iv) any  information.  design.  speciﬁcation.    instruction.
Licensor free of additional charges to Licensee;
                                                                                                               Services
software. data. or material not furnished by Licensor. If any Licensed Product or Professional
becomes. or in Licensor’s opinion may become. subject to any claim of infringement of any third party
                                                                                                  right to continue to
intellectual property right. then Licensor at its option may: (x) procure for the Licensee the
use the Licensed Product or Professional Services; (y) replace or modify the affected Licensed Product or
Professional Services    a manner that provides Licensee with substantially similar functionality; or if neither
                          in

(x) nor (y) can be accomplished in a commercially reasonable
                                                              manner. terminate the license for the affected
                                                                                                              or
portion of the Licensed Products or Professional Services and refund the affected portion of the license
services fees received by Licensor during the previous twelve (12) months.   LICENSEE     ACKNOWLEDGES
THAT THE FOREGOING INDEMNITY AND LIMITED REMEDY IS LICENSEE'S SOLE AND EXCLUSIVE
REMEDY AND RECOURSE WITH RESPECT TO THE WARRANTY SET FORTH IN SECTION 6(A) OF THIS
AGREEMENT AND TO THE INFRINGEMENT BY ONE NETWORK OF ANY THIRD PARTY‘S
 INTELLECTUAL PROPERTY RIGHTS.

     (b) Indemniﬁcation by Lignge. Except as set forth in Section 9(a) above. Licensee agrees to defend
 and indemnify Licensor and its respective afﬁliates. and all of its ofﬁcers. directors. shareholders. legal
 representatives. employees. contractors. successors. assigns. and agents. at Licensee's expense.
                                                                                                                and hold
 them harmless from and against any and all claims.     proceedings.   damages.    injuries. liabilities. losses,  costs.

 and expenses or liability of any kind (including reasonable attorneys‘    fees and litigation expenses)     as  they are
                                                    damages   or           of any kind resulting   from.  an‘sing out of.
 incurred from any claim. suit. proceeding or loss.              liability


                                                            5
                   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                               Page 11 of 69 PageID 23
                                                                                                                       the
            or related to Licensee's and the Licensee's
                                                        Authorized Users' unauthorized use of One Network. the Site.
                                                                                          unauthorized use  of a Password
            One Network System or the Site Content (including without limitation the
                                                 an unauthorized person. or  the  negligence  of any Authorized User which
            provided by any Authorized User to
                                                                                      provided that_Licensor provides the
            causes a third party to obtain unauthorized access to a Password);
                                                                                    with reasonable cooperation with such
            Licensee with prompt notice of such claims, and provides Licensee
                                                                            matter that is subject to indemniﬁcation by it
            claims. Licensee shall not settle or otherwise dispose of any
                                                                           shall not be unreasonably withheld. Licensor
            without the prior written consent of Licensor, which consent
                                                                               of any matter subject to indemniﬁcation by
            reserves the right to assume the exclusive defense and control
                                                                                 or other professional fees associated with
            Licensee. but agrees to be and become responsible for any
                                                                          legaI

            such representation if it chooses to assume such exclusive  defense    and control.
                                                                                                                                 companies
                  (c)One Network is a Venue. Licensee acknowledges that the Site acts only as a venue for
                                                                                                     the actual transactions
            to   manage their operations and logistics services and that Licensor is not involved in
                                                                                                                  parties to
            between any such company.         connection with operating the multi-party Site and enabling other
                                                 In

            collaborate with Licensee. Licensor shall make known
                                                                     Licensee's connection to the Site. Licensor has no
            control over the quality, safety or legality of the goods or services
                                                                                     purchased and sold among any such
                                                                                                  such company regarding
            companies (“Control Limits").ln the event that a Licensee has a dispute with another
                                                                                  holds harmless Licensor (and its agents.
            a matter within the Control Limits, Licensee hereby releases and
                                                                                               and consequential) of every
            employees and third party partners) from claims. demands and damages (actual
                                                                                disclosed and undisclosed, arising out of or
            kind and nature. known and unknown. suspected and suspected.
                                                                            in this Agreement or in the use or operation of
            in any way connected with such disputes. Nothing contained
                                                                                                                 between a
            One Network is intended to create a joint venture. partnership. employment or agency    relationship

            company and        Licensor.

                  10.       anﬂdgntial Information.

                  (a)    Deﬁnition   of   Conﬁdentia!   Information.    For the purposes of this Agreement. “Conﬁdential
             Information“ means any and all (i) technical and       non-technical    information including patent. trade secret and
                                                                                    models.      inventions. know-how. processes.
             proprietary information. techniques, sketches. drawings.
             apparatus. equipment and algorithms (including. but         not  limited  to. in  the  case of Licensor. those related to
                                                                           Content,    and    related  documentation); (ii) information
             One Network. the Site. the One Network System.           Site
                                                           and   names.     ﬁnances.     marketing      plans. business opportunitjeS.
             relating to either party's costs. prices
                                                            contracts.   research.    development        or know-how: (iii) information
             personnel. Licensees, vendors. carriers.
                                                                       Agreement;     and        information    that a reasonable person
             designated Conﬁdential Information pursuant       to this                      (iv)

                                                                       Notwithstanding      the  foregoing.    “Conﬁdential     Information"
             would deem to be proprietary and/or       conﬁdential.
             shall Q03 include information that: (1) is or becomes generally known or
                                                                                                 available by publication. commercial
                                                                                                                               tangible form
             use or otherwise through no fault of the disclosing party; (2) is known and has been reduced to
                                                                                                                   independently       learned
             by the disclosing party at the time of disclosure and is not subject to
                                                                                              restriction; (3) is
                                                                                                         is lawfully obtained     from   a third
             or developed by either party without use of the Conﬁdential Information; or (4)
                                                                                                                       Without     limiting the
             party who has the right to make such disclosure without restriction as
                                                                                                to conﬁdentiality.
                                                                                                                          of       Licensee's
             foregoing. "Conﬁdential Information" of Licensee shall be understood to include the identity
                                                                                                                              all

             vendors and carriers. all agreements. contracts. and data regarding me same. and all shipping details
                                                                                                                                        or data

             (including. but not limited to, pricing. carrier. origin and destination)      and   any  related   notes,  as  the    same   may
                                                                     One    Network.    the  Site.  or the   One  Network    System.      or  as
             be uploaded. stored. or recorded by Licensor. by
                                                                                        parties   acknowledge      and  agree    that  nothing
             part of the One Network Content. For the avoidance         of doubt.  the
             herein shall be deemed to prohibit Licensor from posting. listing. or otherwise using the
                                                                                                                       name or identifying
                                                                   purposes     of coordinating      transactions    with Licensee on the
             information of individual vendors    or  carriers for

             One Network System.
                     Nondisclogure and Nonuse Obligation. Each party agrees that it will not and will ensure
                                                                                                                    that its
                   (b)
                                                                                                               Conﬁdential
             employees. agents and contractors will not make use of. disseminate. or in any way
                                                                                                disclose any
                                                   person. ﬁrm or business. except as  necessary to fulﬁll their respective
             Information of the other party to any
             obligations hereunder   and for any purpose the disclosing party may hereafter authorize in writing or as
                                                                                                                    then the
             mandated to be disclosed by law. If the Conﬁdential Information is mandated to be disclosed by law
                                                                                                    to attempt    enjoin the
             disclosing party will give the other party immediate notice to allow that party time
                                                                                                               to

             production of such information. Each party agrees that it will treat all Conﬁdential Information
                                                                                                              wim  the same
             degree of care as it accords to its own Conﬁdential Information of a similar nature, but in all
                                                                                                              cases not less
             than reasonable care.




h=.‘___‘_
         Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                 Page 12 of 69 PageID 24
    1   1.        General Conditions.
                                                                                       associated with or arising in
    (a)                    This Agreement and any disputes under, relating to,
               Governing Law.
connection with this Agreement shall be governed by. construed
                                                                      and resolved under Texas law without giving
                                                    result in the application of the laws of any other jurisdiction.
effect to any conﬂict of law principles that would
                                                jurisdiction and venue of the state and federal courts
                                                                                                          in Dallas.
All disputes shall be subject to the exclusive
                                                                   jurisdiction of these courts and waive  any right
Texas. and the parties consent to the personal and exclusive
to contest       such      jurisdiction     and venue.
                                                                                 recognize and acknowiedge
    (b)  Non-Rggruitment' Non-Solicitagign of Employee; Licensor and Licensee
                                                                technical talents which are in great demand
that their employees possess special. unique and extraordinary
in the present economy and further recognize
                                                 and acknowledge that each party has incurred substantial
expense in recruiting and training such employees and would incur even greater expense if required to replace
                                                                       employ. either directly or indirectly. a
any such employee. Therefore. both parties agree not to recruit or
present employee of the other party during the term of this Agreement
                                                                      and one (1) year after without the other
party's prior written consent.

                                    agree that a claim brought under or with respect to this Agreement
                                                                                                                  must be
    (c)        ngim       Perigd.   The     parties
                                                                       be forever     barred.  No  suit or  claim  may be
ﬁled within two (2) years after the claim accrues or the claim    will

                                                              or  claim   notiﬁed     the  other  party  of  the  facts or
maintained unless the party seeking to bring the suit
                                                                                 the  date  on which  the  claiming  party
circumstances forming the basis of such claim within ninety (90) days        of
                                                                          to be effective. need state that a claim or
ﬁrst become aware of the same; provided. however, no such notice.
                                                         of such   claim.   If facts or circumstances are part of an
suit is contemplated or othewvise identify the theory
ongoing or continuing series of related events. but    would in  any  given  period give rise to a claim. the notifying
                                                             bring  a claim.   but for purposes of calculating the two
party need only give notice once to preserve its rights to
                                               sentence.  each  instance  shall   be deemed to give rise to a separate
year period of limitation speciﬁed in the ﬁrst
and distinct claim. all of which may be litigated  or prosecuted   in the same     suit or claim.

                                                                                               contained in
        Waiver. No waiver of any right under this Agreement sha|l be deemed effective unless
        (d)
                                                                        which the waiver is   sought  to be
writing signed by a duly authorized representative of the party against
                                                                                           perform shall be
enforced. and no waiver of any past or present right arising from any breach
                                                                             or failure to

deemed to be a waiver of any future right arising under this Agreement.

        (e)    Severabilig.         If   any provision   in thisheld by a court having competent jurisdiction to be
                                                                   Agreement   is
                                                                                        if necessary. severed. to the
 invalid or unenforceable. that provision shall be construed. limited. modiﬁed or.
                                                                                               of this Agreement shall
 extent necessary. to eliminate its invalidity or unenforceability. and the other provisions
 remain  in full force and effect. Moreover. the parties shall negotiate in good
                                                                                  faith  to replace  an unenforceable
 provision with           an enforceable       provision.

                                                                       or any right or obligation hereunder. and no
     (0 Asgignment. Neither patty shall assign this Agreement
                                                                                                           grovidﬂ.
 attempted assignment shall be effecﬁve. without the prior written consent of the other party;
                                                                         the  other         to a purchaser   of all or
 howgvgr. that this Agreement may be assigned.           with notice  to             party,
                                    outstanding  capital  stock of such  party whether   by merger.  consolidation  or
 substantially all of the assets or
 otherwise. Any authorized     assignee  shall be bound    by and  subject to all of the terms and  provisions of this

 Agreement. This Agreement shall inure to the beneﬁt of the respective parties. their legal representatives.




 States.
        (g)
 respect to
                MW.
 successors and permitted assigns.


                   its    activities
                                                      Each               comply with all applicable laws and regulations with
                                                             party agrees to
                                         hereunder. including but not limited to any export laws and regulations of the United



        (h)     Force Maigurg. With the exception of the payment of monies owed.                      if   by reason of labor disputes.
 strikes. lockouts. riots. war, inability to obtain labor or materials. intemet
                                                                                            availability.      earthquake. ﬁre or other
 action of the elements. accidents. governmental restrictions. appropriation or other                        causes beyond the control
                                     unable to perform in whole or                  in   part   its   obligations as set forth
                                                                                                                in this
 of a party hereto. either party                  is
                                                                            extent        so  unable   to perform  and
 Agreement, then such party shall be relieved of those obligations to the          it  is

 such inability to perform shall not make such party liable to the other party.  Neither     party  shall be liable for

 any |oss. injury. delay or damages suffered or incurred by the other party  due to   the  above   causes.

                                                                                                                   months.
         (i)    _D_ajg.    Licensor will maintain Licensee's data within the hosted system for a period of six (6)
 Licensor         will    archive Licensee's data until such data becomes    older than one (1) year. whereupon    Licensor

                                                                           7
        Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                   Page 13 of 69 PageID 25
                         Licensee may engage Licensor to query data at rates to
                                                                                       be agreed. Licensee
may purge such             data.
                                                                          Licensee's  usage   of the Licensed
                                                                      to
acknowledges that Licensor may compile the aggregate data related
                                                            data to third  parties to the  extent that neither
Products, and that Lioensor may disclose Such aggregate
                                                              as the scurce   of such data.
Licensee nor any trading partner of Licensee may be identiﬁed
                                                                                              delivered by hand.
                                      or permitted to be sent under this Agreement shall be
    U) Notices. Any notice required
                                                     mail. return receipt requested. to the addresses   set forth
by overnight courier. by facsimile or by registered                                              subsection  and
                                                                        in accordance  with this
below or to such other address of the parties designated in writing
shall   be    effective    upon    receipt:

                                                                                   Metrggigtics.     LLC
              One Network    Enterprises, Inc.
              4055   Valley View Lane. Suite 1000
                                                                                   110 Rock      Cliff Ct.

              Dallas.   TX 75244                                                   St. Louis.    MO      631 23
                                                                                   Attn:    Bill Billi‘er
              Attention:    Legal Department

                                                                                    notice. to enter Licensee‘s
    (k)Technical Audit. Licensee agrees to allow Licensor, with reasonable prior
                                                                              and information   and access the
premises during normal business hours to review pertinent documentation
                                                                 Licensee's compiiance  with this Agreement.
Licensed Products as installed at Licensee's location. to verify
                                                                                                        parties and
    (l)       Entire          This Agreement sets forth the entire agreement between the
                        Agreement.
                                                                                   whether  written or oral. relating
supersedes prior proposals. agreements, and representations between them.
                                                                  on any  statement.  representation  or agreement
to the subject matter contained herein. Neither party has relied
of the other party except for those expressly contained in this
                                                                      Agreement. Terms and conditions in this
Agreement supersede and replace any and all terms        and conditions  set forth on any purchase order. invoice.

requests for proposal or information or other similar document.   This Agreement    may be changed only if agreed
to in writing and signed by an authorized signatory   of each  party.

                                                                                             U.S. Government. or
          Notice of U.S. Government Restrigjgd Righgs. If the Licensee hereunder is the
        (n)
if the Licensed Products are acquired hereunder
                                                      on behalf of the US Government with U.S. Government
federal funding. notice is hereby given  that the Licensed Software and related Documentation are commercial
computer software and    documentation    developed  exclusively  at private expense and are furnished as follows:
                                                                                              delivered subject to
U.S. GOVERNMENT RESTRICTED RIGHTS. Licensed Software and Documentation.
the FAR 52.227-19. All use. duplication and disclosure of the Licensed Software
                                                                                     and Documentation by or on
                                                                                          contained in subsection
behalf of the U.S. Government shall be subject to this Agreement and the restrictions
                                                                 Restricted Rights (June 1987).     If the license
(c) of FAR 52.227—19. Commercial
                                        Computer Software     —

                                                                                    ("DOD"),  the license shall be
hereunder is acquired by or on behalf of units of the Department of Defense
                                                                                                   The  owner  and
subject to the terms of this Agreement as speciﬁed in the DOD FAR Supplement
                                                                                     227.7202-2.
                                                                                           Texas  75244.
Licensor is One Network Enterprises. Inc. 4055 Valley View Lane. Suite 1000. Dallas.


        (o) Prevailing        the event any party hereto fails to perform any of its obligations under this
                            Pam.      In
                                                                                                         expenses
 Agreement. the defaulting party (or otherwise non-prevailing party) shall pay any and all costs and
                                  enforcing or establishing their rights hereunder, including. without limitation.
 incurred by the other parties in
 court costs       and reasonable attomeys' fees regardless         of   whether   suit    was   ﬁled.


                     have caused              Agreement to be executed by   their duly-authorized representatives   as of the
 The     parties                      this
 Effective Date.
                 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20     Page 14 of 69 PageID 26
                                                       ONE NETWORK ENTERPRISES,             INC.
             METROGISTICS. LLC

                                                          '



                                                                    Auth   zed   ignatory
                          Authorized Signatory




             Name:    A/IYIWM        Av\/ﬂ   ﬂ“

             Title:
                        C 65D




‘,:_.




   4:Y_.-.




   L—
                 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                        Page 15 of 69 PageID 27
                                                        ORDER FORM
                                                    LICENSED PRODUCTS
                                                                                               Order Form # _1_


    Licensee Name:
                                                                both parties below. a part of the Master
    This Order       attached to and becomes. upon execution by
                       Form    is

    Agreement between Licensor and Licensee.

     l.    Softwate.
                                                                                               Transaction         License
                Licensed Products               Number of    Monthly Fee          Initial
                                                                                Activation         Fees             Period
                                                Authorized
                                                   Users

TMS             and Transportation                           $29. 500 for       See   SOW      $1 per vehicle
                                                             up   to   27 000     No.   1.     move   for   each
Planning                                                                                       vehicle   move
                                                                  vehicle
                                                                                              over 271000 per
                           .
            .

-
     Shipment Creation and                                    moves per
Visibility                                                        month                           month'

-     Shipment Buy and Sen Rating
-     Shipment Planning
 -    Shipment Track a Trace
 -    Yard Management
 -
      Financial Reconciliation



Order Management                for   Order
Creation.           management and
visibility.




Standard Data Warehouse                                           $2.500         See    sow
                                                                                   No.   1




                                                                                     dent on successful completion
          The commencement of the Network Access fees in this Order Form is depen
                                                                             ve Date is deﬁned as the date of initial
          and acceptance of the \ﬁsioning Workshop deliverables. The Effecti
          User Acceptance Test Licensee acceptance.
                                                                                                   for purposes of clan‘ty,
          'The Parties agree to develop a joint report to track and monitor total vehicle moves
                                                                                        vehicle identiﬁ cation number
          a vehicle move includes original pick up to ﬁnal destination of each unique
                                       . the parties will reconcile the total vehicle moves  and  the fees  paid.
          (VIN).    Each monthin       anears

                                                                                          ed and continuing each anniversary
          Commencing     the ﬁrst anniversary of the date this Order Form Is execut
                                                                          g and license fees may be increased by the
          thereafter for so long as this Order Form is in effect. hostin
                                                                               Increases based on increases in the
          greater of (x) 5% and (y) the amount equal to the cost of living
                                                            CPIU"     The  CPIU    shall be the same percentage of increase
          Consumer Price Index Urban (hereinafter the              )
                                                                                            - 100 published by the Bureau of
          for all urban consumers unadjusted using     the refere nce  base   1982-  1984-
                                                                                 percentage change in the CPIU for the
          Labor Statistics U. S. Department of Labor and based upon the
                                                           Area” )for the preceding twelve (12) months In the event the
          Dallas/Fort Worth Area of the United States(“
                                                                                 agree to utilize the “U. S City Average. The
          foregoing Area CPIU is not available for any reason the parties
                                                                        prior to the ﬁrst adjustment date, and for the same
          parties agree to utilize the foregoing CPIU for the month
                                                                                         ics of the U. S. Department of Labor
          month annually thereafter. recognizing that the Bureau of Labor statist
                                                                                       s        the fact. ShouId the U.S.
          may not have the CPlu data available for reIease until several month after          ise replace the CPIU with an
                                                                       . modify   or otherw
           Department of Labor. Bureau of Labor Statistics. abolish
                                                                       l0
        Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                            Page 16 of 69 PageID 28
                                                                   for the CPIU. Further. if the base 1982-1 984
equivalent index. the Parties agree to substitute the new index
= 100 is changed by the U.S. Department of Labor. the parties agree to apply the new base to
                                                                                                         all

                                                          Form         be     effect  for a period  of time  equal to
subsequent CPIU adjustment calculations. This Order              shall     in

                                                                 Order  Form    shall  automatically   renew  for
the License Period speciﬁed above. at the end of which.
                                                            this
                                               unless  either     Licensee    gives  Licensor,   no less  than thirty
successive periods of one (1 ) year at a time.                (x)
                                  then-current effective period.  written  notice  of its intent that this Order Form
(30) days prior to the end of the
                                                                 effective as of the end of the then-current
not renew. in which case. this Order Form shall cease being
                                                               in accordance with its terms. in which case this
effective period. or (y) the Master Agreement is terminated
                                                            termination   thereof.
Order Form shall cease being effective as of the date of

For the period from Order Form execution              untilthe Effective date, Licensee will pay a monthly Network
Access fee of $8.000. The Total          Initial   Fees of $8.000 for the ﬁrst month are due and payable upon
execution of this Order Form.

                                                                                   owing monthly in advance (with
Monthly Fees and Transaction Fees wi|l be invoiced and will become due and
                                                            necessary). No  payment    shall be required of Licensee
estimates that are trued up in the subsequent period.    if

                                                        one  and one-half percent  (1 .5%)   per month or the highest
until invoiced. Interest will be charged at the rate of
                                                amounts.     Supplier and  Carrier fees   will be charged directly to
lawful rate. whichever is less, on all unpaid
Suppliers and Carriers.    if   any.

                                                                                                 business groups
Licensed Products    may    only be used by Authorized Users and only at or within the following
or divisions of Licensee:

                                                                                            dun’ng implementation
Notwithstanding any term to the contrary in this Order Form or the Master Agreement.
                                                                                                                to
of the software listed in Section   of this Order form. Licensor shall provide Licensee the opportunity
                                           I



                                                                                               permanently  stored
designate certain Transactional Data that is to be migrated to a data warehouse    with other
                                                                                          the period of this Order
or archived data. and such designated data shall not be purged by Licensor during
                                                                   Licensor shaII  provide   copies of the same to
Form. In any event. prior to purging any such designated data,
                                                                 “Transactional  Data"   is data that is generated
Licensee in a format reasonably agreed upon by the parties.




              m
                                                              Licensee's  use of  the same.
by or uploaded to the One Network System in the course of




  LICENSEE


  By:



  Printed
                (Authorized Signatory)

            Name:   5v? H!       o...-     VS-‘H     (L—
                                                                          By:
                                                                                ﬁg.
                                                                          ONE NETWORK ENTERPRISES,




                                                                          Printed
                                                                                    (Authohaéd Signatory)

                                                                                    Name:   (3225   grain
                                                                                                             INC.




  Title:     C 5W                                                         Title:     /.     2Q
   Date:       Lol/m [/7                                                  Date:      / o //3   /2o/7
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                           Page 17 of 69 PageID 29
                                                                 Exhigit   A


                                           SUPPORT. MAINTENANCE AND SERVICE LEVELS
                                                                                                     ing minimum system
   1.        Sﬁtom Regulrements. One                Network requires that the Client meet the follow
             requirements to          achieve desired system performance:

                                                                                                               sor with 2   GB        RAM or
                                             Machine CPU/Memory:Core 2 Duo 2 GHZ Proces
                                                                                                                                 of
             (mam:                   (i)

                                     equivalent machine (with no other applic
                                                                              ation running at the same time)
                                                                                                       at 1024 by 768
                              (ii)   Graphics: Video card capable of displaying 65.536 colors (16 bit)
resolution
             (hm:                    (i)  Operating System: Microsoft WindowsVista,
                              (ii) Browser: Micros
                                                   oft lnteme t Explor er 11 (IE 10 and IE
                                                                                           7 or 8
                                                                                           9 are supported but system
                                   performance will be degraded compared to IE 11)
                              (iii)           Plug-in: Flash Player 7.0 or later version
                              (iv)     Valid emaiI account
             (c)lntemet annection: “Broad
                                          band“ intemet connection


        .    Sgndard      Client Suegort.


                              be provided with a Direct Support Telephone Numbe
                                                                                r                 to   reach    One Network Support in
             Clients   will
                                                                                                            be reported using the Client's
                               critical or non-critical issue. A critical
                                                                           issue needs                 to
             order to report a
                              Telep hone   Numbe  r.  A non~cri tical  issue  should be submitted directly in the One
             Direct Support
                                                                                     cannot be accessed for any reason.
             Network Issue Tracking System; if the Issue Tracking System
                                                                      the Suppor  t group or by using the Direct Support
             the non-critical issue can be reported by email to
                                                                             option.
             Telephone Number and selecting the non-critical issue
                                                                                              tical issues                       . Client
              One Network          Telephone Support for critical issues is 24/7. For non-cri
                                 Client
                                                                 Time. Monda  y throug h Friday . Email support is also
              Telephone Support is 07:00 to 17:00US Centra     l
                                                                             l Time. Monday through Friday. Emails
              provided for non-critical issues from 07:00 to 1 7:00US Centra
                                                                       next business day.
              received outside of these hours will be handled on the

                                                                                       uled One Network holidays.
              Client Telephone Support for non-critical issues is closed on all sched
              Client Telephone Support for non-critical issues may also
                                                                           be closed because of unforeseen
                                                                               In the event of such emergencies.
              emergencies (e.g.. weather conditions. power outages. eta).
              diligent efforts will be made to modify the outgoi
                                                                 ng voice mail announcement on the telephone
              support    line to      provide the reason for closure.

              One Network Telephone Support for CIient      Partners           is   24/7   in   the case where       One Network        is

              providing direct ﬁrst-line Client Partner support.


        3.    Malngenance.

                                                                                                         regarding
              (a) Cligng Input      Rggardigg Enhgngments: One Network will solicit Client input
                                                                    can  rank their enhan  cemen t  requests which will help
                     Enhancements for One Network. Client        s
                                                     new                  should  be devel  oped ﬁrst. Althou gh One Network
                     One Network prioritize which          functio nality

                     wiII solicit and consider Client input, One Netwo
                                                                          rk will ultimately determine the timing and content
                                                                                              not guarantee that all or any
                     of any product releases and Enhancements. One Network does
                     Enhancements will be implem     ented.


               (b)   51mm:
                     such a time that One
                                                    One Network will update    the               from time to time. At
                                                                                      One Network system
                                                 Network proceeds with the deployment of Enhancements to One
                                                                                                              Network's

                     customer base at large. timelines for delivery of functionality will be
                                                                                             communicated after
                                                                                      ts and Custom Developments are
                     appropriate development analysis has occurred. New Produc
                     not considered Enhancements and are not included in standa
                                                                                      rd updates.
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                          Page 18 of 69 PageID 30
                                                                  to perform scheduled maintenance on
      (c)   Maintenancg Wingow: One Network reserves the right
                                                             US  Central Time (CT) (the “Designated
            the system from Saturday 23:00 to Sunday
                                                      05:00.
                                                           perform emergency or critical unscheduled
            Maintenance Window”). One Network may also
            maintenance upon written notiﬁcation, such as when
                                                                One Network‘s hosting center performs
                                                                Window.
            maintenance outside of the Designated Maintenance

4.    Service Levels.

                                                                    24 hours       7 days a week. One Network
            Monitoring ang §ecurig: One Network is monitored
                                                                               l
      (a)
                                                                located in a physically secure data center.
            stores transaction information on secure computers
                                                                             security and encryption. One
            One Network protects information with a combination of access
                                                                       that is consistent with the generally
            Network employs. and will continue to employ. technology
                                                                        technology to help prevent One
            accepted industry standards for ﬁrewalls and other security
                                                                                  including. but without
            Network computers    from being accessed by unauthorized persons,
                                                       passwords and physical        site security.
            limitation. access control software. logon

                                                                                                  twenty-four
                          One Network will usebest efforts to provide a 99.5% system availability
       (b) Availabilig:
                                               excluding the Designated   Maintenance  Window   for Licensed
            (24) hours. seven (7) days a week                                                             from
                                                                  scheduled  maintenance  on the  system
            Products. One Network reserves the right to perform
                                       05:00. US Central Time (CT) (the   “Designated Maintenance
            Saturday 23:00 to Sunday
                                                                           unscheduled maintenance upon
            Window"). One Network may also perform emergency or critical
                                                                    center performs maintenance outside
            written notiﬁcation. such as when One
                                                  Network's hosting

            of the Designated Maintenance Window.

                                                                                            Availability shall not be
             Availability shall      the Client is able to access the Licensed Products.
                                  mean
                                                                             Products: (l) during   the Designated
             considered reduced if the Client cannot access the Licensed
                                                                                     due to  failure of Client
             Maintenance Window. (ii) due to acts or omissions of the Client. (iii)
                                                                              or software  instalIed  by the Client.
             supplied content. (iv) due to failure of non-standard hardware
                                                                              denial of service  attacks.  malicious
             or by One Network at the Client's direction. (iv) due to hacks.
                                                                             attacks.  or     during  unscheduled
             introduction of viruses, disabling devices or any other vicious              (v)

                           periods     which  One  Network  has provided the  Client written notice.
             maintenance            in
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                            Page 19 of 69 PageID 31
                                                                            will review each reported
  (c)    Service Levels for Rgported Production Defects: One Network
                                                                         in accordance with the chart set
         Production defect and develop a response plan substantially
                                                               will work on resolving defects based on their
         forth below. One Network Production Maintenance
                                                                        High. then Medium and then Low.
         Severity Level; Critical defects are resolved ﬁrst followed by



        sewmy                       Description                               Notiﬁcation                       Resolution
         Level

                                               unavailable. or a       Client   will   be                Production Maintenance
        Critical       Entire   system    is

                       major component of the system                   notiﬁed a       minimum           will work continuously
                                                                       of every 2 hours                  until the critical defect is
                       does not function completely. No
                       workaround is available. Major                  with the latest                   resolved or a
                                                                       status.                           workaround      is    identiﬁed.
                       component of the system incIudes
                       integration and system
                       transaction-level functionality.                Status updates will               One Network will use
                       Error has a high        impact. Cn'tical        be included on the                commercially
                       defect   means     that the Client‘s            defect which         will    be   reasonable efforts           to

                                                                       recorded in One                   resolve    critical    defects
                       business process can no longer
                       continue due to the reported error              Network's Issue                   within twenty-four (24)

                       or deﬁciency of the Licensed                    Tracking System.                  hours from diagnosis by
                       Products. regardless of what the                                                  Production
                       Client attempts to        do   to   remedy                                        Maintenance.
                       the defect and that data can be
                       lost andlor corrupted.


        High           Error occurs resulting in a                     Production                        Once approved by
                       signiﬁcant impact to the                        Maintenance          will         Production Maintenance
                       functionality or performance of the             investigate the                   as a valid defect. the
                       system.                                         defect within 7                   update will be
                       Short-term workaround may be                    business days to                  considered for the
                       available. Error has a medium to                determine if it is a              earliest possible

                       high impact. High defect means                  valid defect. unless              scheduled release.
                   ‘
                       that the Client‘s business process              One Netwom
                   1
                       can function or work around the                 notiﬁes Client that                One Network          will   use
                       reported error or deﬁciency in the              the investigation                  commercially
                       Licensed Products until a ﬁx is                 will   require   more              reasonabie efforts to
                       provided    in   the eadiest possible           than 7 business                    resolve reported defects
                       scheduled release.                              days to complete.                  within the estimated
                                                                                                          timeframe
                       Examples include User               Interface   Status updates will                communicated           to the

                       (UI) action not working or            system    be included on the                 Client.

                       alert functionality not working.                defect which will be
                                                                        recorded in One
                                                                        Network's Issue
                                                                       Tracking System.


         Medium        Error occurs resuning in minor loss              Issue status will be              Once approved by
                       of functionality or performance of               provided upon                     Production Maintenance
                       the system. Acceptable                           request.                          as a valid defect. the
                       workaround is available. Error has                                                 update will be
                       a medium to low impact.                          Status updates will               considered for the next
                                                                        be included on the                possible scheduled
                       Examples include sorting not                     defect which         will   be    release.
                       working or User Interface (UI) data              recorded in One
                        display issue.                                  Network's Issue
                                                                        Tracking System.
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20
                      Page 20 of 69 PageID 32
  1_——I—_——_—— —T '— —_  T——————l

   L
                                    Description




                      Error occurs which does not
                      jeopardize the workﬂow of the
                                                                      ¥          —:::
                                                                             Notiﬁcation




                                                                          Issue status
                                                                          provided upon
                                                                          request.
                                                                                         will    be
                                                                                                              Resolution



                                                                                                       Once approved by
                                                                                                       Production Maintenance
                                                                                                       as a valid defect. the
                          product. Error has a low impact.
                                                                                                       update will be
                                                                of        Status updates will          considered for the next
                          Examples inciude misalignment
                                                                          be included on the           possible scheduled
                              misspelling of content. or
                          text.
                                                                          defect which    will   be     release.
                          User Interface (UI)
                          inconsistencies.                                recorded in One
                                                                          Network‘s |ssue
                                                                          Tracking System.




                                                                                             Network
                            Other Reguests: For all questions and service requests, One
                                                                                                                                          will
  (d)    Regpgnsg Times           for
                                                                      chart set forth below:
         develop a response plan substantially in accordance with the
                      ‘                                                              1—
                                                                                         Resolution
       chuest              Description
       Typo

       Question +Questions about how to use features and
                                                               *Answer provided within 7 business                                                 {


                 functions within the One Network application.   days. unless One Network notiﬁes
                                                                 the Client that the time to provide a
                                                                                         response will require more than 7
                                                                                         business days.


                                                                                         The estimated time             to   complete the
                           Service Request (as deﬁned below).
                                                                                         Service Request will be provided
                                                                                         within 7 business days. unless One
                                                                                         Network notiﬁes the Client that the
                                                                                         time estimate will require more than
                                                                                         7 business days     complete. Once
                                                                                                               to

                                                                                         the Service Request and time
                                                                                         estimate is approved by the Client.
                                                                                         an estimated date to compiete the
                                                                                         request will be provided.

   l                   J_i

  (e)          n      t/ Escalation Inform tion:
          i.   One Network         shall contact the Client in      accordance with the contact information document
               provided by the Client        In   order to   schedule emergency or critical maintenance that will require
               the system to be unavailable.
                                                                                                            es
               One Network will provide an escalation chart and contact information for the Client Servic
               staff. and communicate changes                 m
                                                      the Client when they  occur.   Such  chart  and  contact
                                                                                 Client to efﬁcientiy escalate
               information shall indicate escalation pams sufﬁcient to allow the
                   issues as they arise.

                                                                         es. conventions                                           or operating
   (f)    meal: One Network reserves the right to change existing practicprovid ed that.                                     such
          procedures. as expansion and new technology deem appropriate:
                                                                                                                             (i)


          changes do not unduty limit or restrict the use of One Network by the                          Client    in   any fashion,       (ii)


          such changes shall not, without the Client's prior written consent. downgrade
                                                                                            the capability of
                                            the  perfor mance   charact eristic s of One Network; and (iii)
          One Network or otherwise reduce
          advance notice of any material change                is   provided to the Client.           One Network assumes no
                                                                     IS
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                   Page 21 of 69 PageID 33
           responsibility for delays or   problems that    directly result   from   third party   vendors and/or   local or
           long distance telephone carriers; provided. however, that should any such delay or problem
           occur. One Network will use best efforts to assist such third parties in the resolution of such
           delay or problem.

5.   Doﬂnitiong.


     (a)   Network Ogeratigns gnggr: The Network Operations Center (NOC)                     is   a team of individuals who
           support and monitor the One Network application.


     (b)   Sewice Reguest:     A Service    Request   is   a request that requires work from           One Network that is
           not development oriented.      Such requests      will   require the   engagement      of   One Network on a fee
           basis unless stated otherwise.
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                Page 22 of 69 PageID 34

                                                                                    EXHIBIT B




                                 MetroGistics




     MetroGistics Transportation
                     Management 50W

                         Change Request CR001
                       One Network                          Enterprises




                                               Number       1.0
                                       13 I November] 2017
       mi; dacwnent contains mama! (hat f5 the proprietary properw of and wnﬁdma‘ai
 BMW    oubr'de One Hem    Enterpn‘ses {5 prohibited except by license agreement or
                                                                                        to One Network Enterpn‘ses.
                                                                                    othermnﬁdenﬁalfar agreement
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                Page 23 of 69 PageID 35



Conﬁdential
                                                                                                                One
                                                                                                                "     -
                                                                                                                          ’-   'I   '




1          Chan ce Re uest Document
Change Request:        Additional   Scope



 Client   Name: MetroGistics                                                       Tracking Number:     CR001
 Requester:        MetroGistics                                                    Raised by: Visioning Workshop

 CR   Against:       SOW    for   Transportation       Management                  Date Requested: November 13, 2017
 Project

 Background                         ONE Network        is       providing MetroGistis with a Transportation          Management
                                    Solution which includes Order                      Management, Transportation Management,
                                    and Data Warehouse

 Change(s) Requested                Expanded or New Scope Includes:
                                    1.   Vehicle Task Management:
                                            -
                                                Task   List       Generation and         management
                                                            -
                                                              ONE will create a concept of Task List that can be
                                                            populated with required tasks per each vehicle
                                                            —   Eﬁ'ort   — 17 Days
                                            -
                                                Ability to assign              users for completion
                                                            -
                                                                ONE     willallow for users to be assigned to each task. Eadw
                                                            task    will   have a state summary for completion, like New,
                                                            Open, In-Progress, Done
                                                            -   Eﬁ‘ort   — 7 Days
                                            -
                                                Odometer capture                 for   each move
                                                            -
                                                              ONE will allow for Odometer capture on each move that
                                                            can be feed back to the data warehouse for reporting
                                                            purposes
                                                            -
                                                                Effort   - 3 Days
                                            -
                                                Linking of        all   actions back to original transacﬁon

                                                            -
                                                                ONE     will link all   task actions back to the original shipment
                                                            -
                                                                Effort   - 3 Days

                                    2.   Document Management & Creation:
                                            -
                                                Ability to       create a       MTG BOL Template
                                                            -
                                                             ONE will create a BOL template to allow BOLs to be created
                                                            based on equipment type. Format will be consistent, but
                                                            data will be dependent on equipment
                                                            -
                                                                Effort   - 10 Days
                                            -
                                                Support required document ﬂows




MetroGistics   -   SOW— Change    Request
Version 1.0
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                            Page 24 of 69 PageID 36


Conﬁdential                                                                                                One Nezwon Erlerpnses'
                                                         -
                                                             ONE will
                                                                  support the required document ﬂows back to               MTG
                                                         system and from MTG systems.
                                                         -
                                                             Effort    — 2 Days

                                  3.    Usability Features:
                                            -
                                                Multi   VIN Search
                                                         -
                                                             ONE      will   allow for global search of multiple VINs at a time
                                                         (Copy/Paste of VINs)
                                                         -
                                                             Effort    - 4 Days
                                            -
                                                Additional Alerting Requirements

                                                        -
                                                          ONE will create an alert to notify users when a shipment
                                                        has been on hold for an extended period
                                                        -
                                                             Effort    - 2 Days
                                           -
                                                Bulk Updates

                                                        -
                                                          ONE will allow for bulk shipment updates to the following
                                                        ﬁelds Ship From / Ship to, Equipment, Accessorial Codes and
                                                        Commodity Codes
                                                        -
                                                             Effort    — 3 Days

                                  4.   Distance Overrides by Client:
                                           -
                                                Ability to    support different distance source overrides by client
                                                        -
                                                          ONE will support distances sources (PC Miler and Mile
                                                        Maker) based on client
                                                        -
                                                             Effort    -
                                                                           5 Days


                                  Refer to feature documents for more detailed information

 Risk Assessment




MetroGistim   -   SOW- Change   Request
Version 1.0
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                      Page 25 of 69 PageID 37


Conﬁdential                                                                                          One   Nemcm   Emerpnses'



 Costs and Schedule

 Projected Project Cost:

                         based on time and materials was $200,000 to $300,000. Expected price was
 Original project estimate
 $270,000 post Vision Workshop based on scope outlined in the SOW.

 During the Vision Workshop,             new enhancements were     identiﬁed totaling $90,000.

 New     project   T&M   estimate   is   $360,000
     o      Reduction based on enhancing overall product: $20,000

     o      One time development concession by ONE Network: $20,000
 Adjusted project         T&M   estimate: $320,000
 As per the original contract terms, the following estimate represents our best estimate based on the
 known scope as detailed above. One Network will work with MetroGistics to minimize the cost and will
 not exceed the above T&M Estimate without prior written approval.

 Project Schedule

 No impact    to current project schedule.          ONE Network   will   add   additional resources to cover   new   effort.




 Payment deedule
 As per the original contract terms, the following estimate represents our best estimate based on                        me
 known scope as detailed above. One Network will work with MetroGistics to minimize the cost and                         will
 not exceed the T&M Estimate without prior written approval.




MetroGistiw   -   SOW- Change   Request
Version 1.0
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20         Page 26 of 69 PageID 38


 Conﬁdential                                                        One Network Emerprnses‘

 1.1 SIGNATURES

    One Network        Enterprises, Inc.   MetroGistics




    By:                                    By:
                                                    W’Q
    Authorized Signatory                   Authorized Signatory




    Name:                                  Name:    w\//(0\w   KJY/(L
    Title:                                 Title:   QED




MetroGistim   -   SOW- Change   Request
Version 1.0
          CR Summary                                                                                             LEGEND     Q   ACCEPT     NEGorlArc       I Ram
                                                                                                                                New
        Funcﬁgpality                                                                                                      Functionality                    Workshop
I
    U
             .4“                                                                                                          or Increased                      Impact?
                                                                                                                           Complexity
                       Storage/Yard Management was covered during POCs but was high level                 (Le.
                       Ability to
                                have real time visibility and track vehicles by location) During                            Increased
                       blueprinting, the ability to perform services/tasks while in storage       was discussed            Complexity
                       in   much   greater length and determined    much more complex than       anticipated

                       POC covered ability to support
                                                    2 separate BOLs but requirement changed to the
                       ability to create
                                      one standardized template to support both service lines (Trucking
                       and Driveaway) and generate different data based on Equipment Type                                   Increased

                       Standard functionality allows for carriers to collect BOL but due to not onboarding                 Complexity
                       of carriers into the system functionality has to be developed to support

                       Discussed bulk decoding of VINS for orders with multiple VINS but not bulk
                       querying VINS or other data   fields
                                                                                                                                                                      Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20




                       Ability to alert users for an extended hold period was not identified       in   RFP or POC            New
                       Ability
                                                                                                                                                             Yes
                                 to perform bulk updates was not discussed in POC                                         Functionality    .
                       One Network supports distance     policies   (RAND, PC Miler,   etc)   however the    ability          New
        Overrides by   to support different distance policies per client was not out of the box
                                                                                                                          Functionality
           Client      functionality




                                                                                                                                               O
                                                                                                                                          .'
                                                                                                                                                   j.
                                                                                                                                                                      Page 27 of 69 PageID 39




                                                                                                                                          '0            westMONROE
         Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                         Page 28 of 69 PageID 40




‘
 .3».




                               Change Request Document
maima"




         Analytics,        Payableleead Generation and Consolidation
          Client   Name: MetroGistics                                        Tracking Number:CR-002
          Requester: Martha Garcia-Perry                                     Date Requested: 4/10/2018

          Background                        At MetroGistics‘ request   ONE  has prepared a Visioning document entitled
                                            Analytics, Payables/Lead Generation    and Consolidation. That document
                                            outlines the details of a development effort which will provide the following
                                            beneﬁts to MetroGistics:
                                                -   Capturing analytics data in the RTVN Data Warehouse and
                                                    presenting data in the RTVN Command Center for visibility
                                                -   Supporting the use of analytics data in tendering ﬂows to identify
                                                    payables amounts and identify carriers who can execute the
                                                    referenced shipments
                                                -
                                                    Helping users identify shipment consolidation opportunities by
                                                    providing   enhanced   functionality in the   RTVN Load   Builder   and
                                                    Planners Workbench

         Change(s) Requested                See attached   Visioning Document:
                                            Analytics, Payables/Lead Generation      and Consolidation




         Cost and Schedule Details
         Cost Breakdown                                                                                            ($)        ~




         Current Project    T&M   Estimate Inclusive of    Change Request CR001                                     $320,000


         From the attached      Visioning   document:
             -
                   Analytics   - 20 man days
             -
                   Payables and Lead Generation - 35         man days
             -
                   Consolidation   — 15 man days
         Total effort   — 70 man days
                                                                                                                    $1 12,000
         Discount for product inclusion                                                                             ($62,000)


         Adjusted project      T&M   estimate                                                                       $370,000
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                       Page 29 of 69 PageID 41




H
m,




       Payment Schedule
       Per the original contract terms. the above
                                                   esﬁmate represents our best estimate
       based on the known scope as detailed. One
                                                     Network will work with MetroGistics                             to
       minimize the cost and will not excee
                                             d the T&M estimate withom              prior written
       approval.

      Project Schedule

      This work can be completed and       made   available   in   UAT within   6-8 weeks of
      execution of   this   change request by MetroGistics.




      Signatures

     This Change Request is hereby incorp
                                            orated into the original Agreement/State
     as modiﬁed and changed herein. all other
                                                                                     ment ofWork and except
                                               terms and conditions of the AgreementlState
     shall remain unchanged and in ful!                                                     ment of Work
                                        force and effect.          Agreed and signed:




     ONE Network Enterprises                                  MetroGistics

     Signature:
                                                              Signature:                \V           j)
                                                                                                          \f)   \.




     Name:
     Title:
                                                              Name:
                                                                                m       l
                                                                                            t
                                                                                                \hum            E         \\   [ﬁr
     Date:
                                                              Title:            (
                                                                                    ‘

                                                                                            Eb
                                                              Date:                 F7          l:        [CL




                                                                                                                                          ,_..




                                                                                                                                          w:



                                                                                                                                          A




                                                                                                                                         k
                                                                                                                                         a




                                                                                                                                        mﬂmug‘mgm




                                                                                                                                      “Wire



                                                                                                                                      «a
    ‘




Asgardﬁm
           Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                             Page 30 of 69 PageID 42

    2‘



hmmm:




—




                                                                          MetroGistics

                                                                              Analytics,

                                             Payables/Lead Generation,
                                                                  and Consolidation

                                                                     Vision             Document
                                                        One Network                              Enterprises

                                                                                     Number 3.0
                                                                                   03/ July / 2018
               This   document contains material that   is   the proprietary properly of and conﬁdential to One
                                                                                                                Network Enterprises Disclosure outside   One Network
                                            Enterprises       prohibited except by license agreement or other
                                                             is
                                                                                                              conﬁdentiality agreement.




           Copyright Notice
           ©    2018 by One Network           Enterprises, Inc. All rights reserved.


           Printed in the United States of America, 2018.
           No part of this document may be reproduced,
                                                          stored in a retrieval system, or transmitted, in
                                                                                                           any form or by any
           means, electronic, mechanical, photocopying, recording, or
                                                                         otherwise, without prior written permission of One
           Network        Enterprises.




                  Urn Namr      v'a'
                                       mer'ms'
               4055 Valley View Lane
               Suite     1000
               Dallas,     TX 75244
               http://www.onenetwork.com/




                                                                                                                                                                       45-56%
                              Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                 Page 31 of 69 PageID 43




                               Conﬁdential
                                                                                                                          GE  Ow, ’w'wr m   Hum" \m‘
                      .mex




                                1        Terminology
                               The following acronyms and terminology     is   used throughout the document to provide details around
                                                                                                                                      the
                               project implementation.


                                 1.1      Systems
                                     -
                                          RTVN: Real Time Value Network solution

                                    -
4._W-...Wmmmmmwmwm"
                                          OMS: Order Management System where        orders are captured between MetroGistics and their
                                          customers

                                    -
                                          TMS: Transportation Management System   that manages the life cycle of shipments, including
                                          Shipment Creation from orders, Manual Load Planning generat
                                                                                                     ing optimal moves covering one or
                                          more shipments.
                                    -
                                         DW: ONE   hosted RTVN Data Warehouse solution running on Maria databas
                                                                                                                e.




                                1.2 Other
                                 -
                                         Tendering: Collaboraﬁon process between Shipper and Carrier
                                                                                                          in   securing the booking for a given
                                         load.




                                                                                                                                                                                              .




                                                                                                                                                                                                .




                                                                                                                                                                                              .




                                                                                                                                                                                               VA




                                                                                                                                                        .“'5A““’.?SEP4EX~Z£’5.‘£HE'QJLL;.L-AmathuE-mu‘uz.tsvgawmww—MA




                             One Network Emc      rises
                                                              a     ’
                                                                                              ‘>      H
                                                                                          r
                                                                                                                      a   W   H   >   r


                             Change Request:CR-02
                                                                                                                                                PgeaS
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                Page 32 of 69 PageID 44




  Conﬁdential                                                                                              3‘   ~   a   -,




   2 Introduction

  This   document defines    high—level user requirements for the following
                                                                            sections:

         -
             Analytics

                 o   Covers capturing of analytics data             |n   RTVN data warehouse and       presenting the        same   in
                     Command     Center for   visibility.



     -
             Payables and Lead Generation

                o    Covers the usage of analytics data             in   tendering   ﬂows to   identify the payable     amounts
                o    Identify potential carrier(s)   who can             execute the reference load


     -
             Consolidation

                o    Covers enhancing the Load Builder and Planners Workbench
                                                                              to help users identify
                     consolidation opportunities.




One Network Eme      rises
                                              u             V   n

 hangeequestzm
                                                                                                                                Pageé
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                             Page 33 of 69 PageID 45




       conﬁdenﬂal
                        -                                                                                    GE   k
                                                                                                              (If ~P   he “m"! K
                                                                                                                       -'
                                                                                                                                   §-I\   “.s:
                                                                                                                                           6 r nu - a




       3 Solution Overview
g

      The following features            identified as part of discovery meeting
                                                                                s. High level description for each feature
                                                                                                                                                        is
§
      added below.

g
        3.1 Analytics
3


        This feature will address capturing historic
                                                     al rates that exist within RTVN. Historic
                                                                                               al data will be captured
1       based on the execution data   in RTVN and wi|| be available in RTVN
                                                                                Data Warehouse.

        Users will have ability to view Analytics Reports
                                                          as a pivot table and/or chart and perfor ”slice
                                                                                                  m       and dice"
        operations based on the following dimensions
                                                         (weekly granularity).


       Dimensions:

            -
                   Geo Information       (City, State,   Country); Lane level information with      Site, City,   State and Country
            -
                   Equipment Mode and Equipment: Providing the equipm
                                                                     ent mode and actual equipment
            -
                   Commodiw Code:         Capturing the Commodity Code derived from Vehicle
                                                                                            Fuel Category, Make,
                   Model

            -
                   Rating Type: Capturing the Project Code

            -
                   Service Level: Providing granularity based on Service
                                                                         Level
            -
                  Week/Month/Year: Capturing the             analytical data aggregated       on weekw   basis.
            -
                  Carrier    and   Client: Providing the Carrier   and   Client information

     RTVN       will also   capture latitude and longitude for the given                                                                                              .um:




                                                                               City, State,   Country to perform the mileage                                             ...




    bands analytics described




    W
                                         in   subsequent sections of this document.                                                                                  yam;




    RTVN        will   capture the following measures for these dimensi
                                                                        ons:
                                                                                                                                                                     a'rﬁwsmsagmmmh—




        —
                  Carrier Cost, Fuel Cost, Accessorial Cost:
                                                             Captu ring total carrier Cost, line haul charges, fuel
                                                                                                                    charges                                      '1'!




                  and other accessorial charges.

        -
                  Number of Movements, Shipments:             Capturing the total    number of movements and shipments
                 executed for      a given    dimension.

        -
                 Consolidated/Unconsolidated Cost: Providing cost
                                                                  details for consolidated                 vs. single       shipment
                 moves, resggcting vehicle count                                                                                                                 _




                                                                                                                                                             i




        -
                 Tender     level KPls: Capturing    count for accepted and rejected Tenders

    One Network Entcrriscs
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                     Page 34 of 69 PageID 46




 Conﬁdennal
                     .
                                                                                                                                   GE
                                                                                                                                   Ore H
                                                                                                                                       ‘ru' y'mrk. E‘
                                                                                                                                                    rmr;:»vwr=s'



            -
                    Curb weight. Number of Vehicles

            -
                   0n Time      information; capturing the                late,   on-time and early pickups and deliveries                  in   terms of
                    number     of days

            -
                   Distance information: Giving consolidated and unconsolidated distances

            -
                   Acceptance Lead Time: Capturing the time elapsed between Tender and Carrier Confirmation.




   3.2 Payables and Lead Generation
   This feature will assist users to determine the appropriate payable for a given
                                                                                                                            movement based on
   historical data that                 is   captured as part of Analytics.

   RTVN            currently supports the "Get Rate
                                           Quote" functionality which gives end user the ability to get a
   quote for given Ship From, Ship To, Date, Weight, Vehicle Count, Rating Type and Service Level
   information. Currently this functionality provides the quotes based on carrier contracts
                                                                                            and the
   corresponding rates.

   This functionality will be                   enhanced to provide the quote based on                       historical data.   User     will    have the
   option to select historical details from the Rate Quote page, which                                       will   show the   Analytics Dashboard.

   The Analytics Dashboard                      will   show the       following KPI’s based on Ship From, Ship To, Equipment,
   Compatible Equipment Types, Service Level and default date range of                                           last   30 days.
        -
                   Average     cost,    minimum        cost,   maximum       cost and trend chart

        -
                  Average      price,    minimum        price,   maximum          price    and trend chart
        -
                  Average single shipment cost                 vs.    consolidated shipment cost on ger—vehicle basis

    -
                  Top S     carriers for the selected lane              based on number of vehicles moved

    —
                  Total     number      of   movements and shipments by each                       carrier

    -
                  Average number of shipments                    in   movement
    -
                  Average carrier response time(Tendered to Confirmed)

User        will   have     ability to       change the date range from             last   30 days to 60 days, 90 days or 1 year.

User        will also      have ability to change the pickup and delivery mileage band in this dashboard. RTVN                                        will look
for available             geo information based on these mileage bands and provide the matching KPIs.

RTVN            will also   be enhanced to allow users to access the Analytics Dashboard from the Tender Plan
                                                                                                               and
Movement                 Details screens. When the user selects this dashboard in the context of
                                                                                                 Movement Detail or
Tender Plan pages, the system                      will   pre-populate the dimension                 filters for    the selected    Movement         or Tender
Plan.




One Network Entc                rises
                                                                                              “I



Change           RequeR-OOZ                                                                                                                              “Pge      8
    13L“




    1:31;.”
              Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                     Page 35 of 69 PageID 47

“éﬂﬂﬁfﬁ'?i~




h




         ﬂ




               Couﬁdenlzal
                            ~
                                                                                                                                  OTB
                                                                                                                                   Mm
                                                                                                                                   (y;   ;   t     I
                                                                                                                                                            Mu   ‘     g,   ‘



       x


hf»:




w                3.3 Consolidation
yaw?




                 This feature will assist users to determine consolidation opportunities                          in   the context of a selected
                 Movement.

                 The current Load Consolidation screen                    will   be enhanced to include the following             filters:


                      -
                           Mileage Band        Filters:


                                 o    User wiH have       ability to filter      Shipments/Movements that have             a plckup or delivery event in
                                     the adjustable mileage band from the selected Movements' gickug ang deliveg location,
                                      and view Carrier information               for those   Movements.
                                 o    Users    will   have   ability to   view    eligible carriers   based on their address and                 vicinity     from the
                                      pickup point.
                                 o    Mileage band information             will   be calculated based on latitude/Iongitude information on
                                     site within       RTVN   (ex 10, 25, 50, 100, 150,        200    miles)


                      -
                          State Filters

                                 o   Confirmed/Pick Ready state              filter will   be added to the Load Builder report, allowing users
                                     the   ability to filter    Shipments/Movements            that are currently pick ready and could be
                                     potential candidates for consolidation based on other matching                         filters.

                                 o   Report     will   show the current          carrier information for       movements    in    the available states.


                  -
                          Compatible Equipment Type

                                 o   Providing user the view of other consolidation opportunities based on compatible

                                     equipmenﬂex. Qarhaul. Carhaul Enclosedl


                  -
                          Equipment        Utilization


                                 o   User   will   be able to    fiIter   out the equipment types which have current utilization
                                     over/below a given threshold.
                                     User   will   be able to see the       utilization of eligible     movements       in this   report
                                     Utilization      based on weight, vehicle count


                  -
                          Pick   Up and     Delivery    Windows and Thresholds

                                 o   This filter will allow pulling of eligible            movements whose corresponding stop                          is   within the
                                     filtered pickup      and delivery time windows and provided                 flexibility   (date/time).


                  -
                          Service Status Filter

                                     This filter will allow pulling of eligible          movements whose corresponding shipments have the
                                     specified service status (ex. Completed, In Process. Not Started).                     To be multi-select                       field.


              One Network Enle         rises

              Change Request: CR-OOZ                                                                                                                                   Page 9
          Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                         Page 36 of 69 PageID 48




:3
    g


           Cotgfidemial
                                                                                                                             die
                                                                                                                              ‘   ‘   "'1      “'r   "   f   ”m

g

3
5.



    54




               -
a
                     Commodity Code                     Filter


                                o            This filter will allow puiling of eligible        movements whose corresponding shipments have the
a

§
                                             specified vehicle class(MPG range)
§

1
                                o            Vehicle class will be   mapped    to   commodity codes.
g

"I




q




             3.4 Driveaway Scenarios
                   Reguirement: Route optimization at iocal level for deliveri
                                                                                es— Detect shipments where aH services
                   have been completed that were required, delivery
                                                                        availability window in current and available,
                                                                                                                      and
                   identify which shipments to link together to assign
                                                                        to local drivers for pickup and deiivery.
                             Overview: Additional filters on consolidation screen
                   S_g______________lution
                                                                                   will aHow users to identify shipments
                   by Service Status, originldestination, and those within a selected
                                                                                        weight range §ogtionai). Using
                   filters,           users will select vehicles for consolidation into                movements representing         a series of point to
                   point moves, or out                    and back moves. Users         then select and assign qualified driver resources
                                                                                          will
                   considering their availability,                   location, and license class/endorsements (See 3.3
                                                                                                                         Consolidation).


                   Reguirement: OTR Run stringing optimization- identify shipmen
                                                                                    ts in the same vehicle class that that
                   can be linked together and assigned to available drivers
                                                                             to minimize single run assignments.
                   Solution Overview: Users will apply fnters on consoli
                                                                         dation screen to identify shipments by Servicg
                   Status, selected weight range (ogtionall, delivery date
                                                                           range and originzdestination. Users select
                   shipments from candidate screen to assemble string of
                                                                            pickup/dellver moves                      v           and consolidate                 into
                   a multi—stop                 movement. Users then         select   and assign      qualified driver resources considering
                   availability,               license/endorsements, and current location/distance from
                                                                                                        pickup location (See 3.3
                   Consolidation).




          4 Assum utions or Exclusions
           The following are excluded and are not estimated                               in   the overall implementation.

           4.1 Analytics
                                                                                                                                                                         %
           As part of the Analytics feature, the historical data that
                                                                      currently resides within MetroGistics systems                                               is
           not scoped as part of this enhancement.                                                                                                                       3
                                                                                                                                                                         23
                                                                                                                                                                         .«2


                                                                                                                                                                         .3



                                                                                                                                                                         $4
                                                                                                                                                                             k




                                                                                                                                                                         \




         One Network Ente                .riscs
                                                           I             V
                                                                                      I    I
                                                                                                                                           M   w
                                    CR ~002
                                                                                                                                       I




         Change Requequ
                                                                                                                                                              Page 10
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                  Page 37 of 69 PageID 49




  Confidential                                                                                                Ore Natwmk Ememuses‘




                        Change Request Document
Additional Scope: Enhancements Supporting Go-live
 Client   Name: MetroGistics(ACERTUS)                                           Tracking Number: CR003
 Requester: Martha Garcia-Perry                                                 Date Requested: 6/28/2018
 Background                        ACERTUS and ONE have jointly identiﬁed a group of enhancements to
                                   RTVN that are considered critical to support business operations. These
                                   enhancements will be developed and deployed in a project activity which
                                   has been identiﬁed as Sprint 3. These enhancements have been
                                   segregated into those required for Phase 1 Car Haul go—live and those
                                   required for Phase 2 Drive Away go-live.



 Change(s) Requested               See    list       of Sprint 3    enhancement requests on page       two.




Cost and Schedule Details
                                            '
                                                 '




Cost Breakdown
                                                                                                                     (3)
 From
    -
        the attached Sprint 3      enhancement             list:   95.5   man days   @ $1.480                         $141 .340
          Reduction based on enhancement of product
                                                                                                                      ($30,000)
Project   Manager and      Solution Architect costs through go-live
                                                                                                                       $70,000

Total for      CR003                                                                                                  $181 .340

Adjusted project        T&M estimate                                                                                  $551,340




Payment Schedule
Per the original contract terms, the above estimate represents our best estimate
based on ihe known scope as detailed. One Network will work with ACERTUS to
minimize the cost and will not exceed the T&M estimate without prior written
approval.

Project Schedule

The Phase       1   enhancements   will   be completed and made available                In   UAT by
October   1,   2018. Date for Phase 2 enhancements TBD.


One Network Entegriscs

Change Request: CR003
                                                                                                                              Page   1
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                     Page 38 of 69 PageID 50




 Conﬁdential                                                                                   One Network Enmmnsas‘



                                                Enhancement Requests


  LN-39371        Carrier     Codes                                                    Yes              2.0
                  Ability to   Search Shipments using multiple
  LN—41223        Equipment Types                                                      Yes              1.5

  LN-44234        Ability to   Search Shipments using mileage radius                 Phase 2            2.5
  LN-41289     Ability to      view       T&R   details in   RTVN                    Phase 2            4.0
                  Capture the price details during order creation
  LN-41310        (sent by    Amazing       rates)                                     Yes              27.0
                  Incentives Offered Flag: Ability to systemically set
  LN-41318     the flag to true based on a time threshold                            Phase 2            3.0
  LN-44236     £ncentives Offered Flag:              Manual Flow                       Yes              3.0
  LN—41322     PO Subcode/Projects                with Special Pricing                 Yes              4.0
  LN-42130     MTG      :Vehicle Exceptions                                          Phase 2            3.0
               Need      ability to       search and    filter   by Sales Rep
  LN-42145     Contact and Operations Contact                                          Yes              6.0
  LN—42 152    Aging Procedures                                                        Yes              5.0
  LN-42158     Exclude Search Capability                                             Phase 2            4.0

  LN-42407     Add     Fields      on the Order Inbound Interface                      Yes              4.5

  LN-42422     Enhancements               to Save to Confirm (advanced)                Yes              2.5
 LN-42818      Ability to Bulk edit Carrier Payable                                    Yes              2.5
               Equip Type InOp and Enclosed applied at                     ASN
 LN—42836      creation and visible on consolidation                  workbench        Yes              2.0
               Add INOP and Enclosed                 details   on tender
 LN-42838      integration         file                                                Yes              1.0
 LN-42859      Gaps     in   Integration Files                                         Yes              4.0
 LN-42933      Bulk Update on Orders                                                   Yes              4.5
               Ability to      update the Service status            via
 LN—42992      MetroMotion                                                           Phase 2            1.5

               Ability to      bypass      NOC   validation for newly created
 LN-43949      carrier       and   client enterprises                                  Yes              2.5
               Support Carrier Payable at VIN/Shipment Level
 LN-44064      (backporting effort only)                                              Yes               5.5
                                             Total    Man    Days Phases 1 and 2                       95.5
                                                                      Phase 1 only                     77.5


One Network Ent      rises

Change Request: CR003                                                                                           Page 2
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                              Page 39 of 69 PageID 51




 Conﬁdential                                                                             (Ina Network Enleromes'



 Signatures

 This  Change Request is hereby incorporated into the original AgreementlStatement of Work and except
 as modiﬁed and changed herein. all other terms and conditions of the Agreement/Statement of Work
 shall remain unchanged and in full force and effect. Agreed and signed:




 ONE     Network Enterprises                      MetroGistics


Signature:                                       Signature;
 Name:
Title:
                                                 Name:           W   \'\\
                                                                            \QN\ ?b LLLOLL v"
                                                 Tine;           CED
Date:
                   |   O -54 Y                   Date:           q - m — am         8'




One Network Entcmriscs
Change Request: CR003                                                                                       Page 3
      Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                  Page 40 of 69 PageID 52



     Conﬁdential                                                                                                     (Me Network Eniﬁmﬁsm‘




                          Change Request Document
    Additional Scope:             Enhancements Supporting Car Haul Go-live                                   (1 .0   and   1.1)

     Client   Name: Metrogistics(ACERTUS)                                          Tracking Number:CR004
     Requester: Martha Garcia-Perry                                                Date Requested:10!12!2018
                                                              _




     Background                           ACERTUS and ONE have jointly identiﬁed a group of enhancements to
                                          RTVN that are conside‘red critical to support Car Haul business operations.
                                          These enhancements               will be developed and deployed in project activities

                                          identified     as   MTG   1.0    and 1.1. These enhancements were identified as
                                          required for        Phase   1   Car Haul go-live.


    Change(s) Requested               j
                                          See   list   of   enhancement requests on page two.




    Cost and Schedule Details
    Cost Breakdown                                                                                                           ($)           I




    From the attached enhancement                list:   61   man days @$1.480                                                 $90,280
          u   Reduction based on enhancement of product                                                                      ($25,000)
    Project Manager. Solution Architect                and Project Support                                                         20.000


    Total for      CROM                                                                                                        $85,280


    Adjusted project T&M estimate                                                                                            $636,620




    Payment Schedule
    Per the original contract terms, the above estimate represents our best estimate
    based on the known scope as detailed. One Network will work with ACERTUS to
    minimize the cost and will not exceed the T&M estimate without prior written
    approval.

‘
    Project Schedule

    The   listed   enhancements wili be completed and made                     available to   ACERTUS   in
    UAT on or before January          14,   2019.


    One             Enter rises
                                  I



                                                                                                                                      77

    Change Request: CR004                                                                                                                  Page
  Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                         Page 41 of 69 PageID 53



 Conﬁdential                                                                                          Una Network   Enaararise's‘




                 CR004 - Enhancement Requests
                    Supporting Car Haul Go-live
                                                                                                               Total
                                                                                                               Effort
                                                                                                               (man
     JIRA#                              Description                                 Release/Status             days)
  LN-41873      Enhance Load Builder Screen for VIN                details       1.1/Completed/Closed               2
  LN-43867      POV Moves-Workflow & Requirements                                   1.0/In User Test            2.5

 WLN-44062     Add Asset    Details to All Consolidation Screens                 1.0/Completed/Closed
                                                                                                >
                                                                                                                1.5
               History   Tab not populating View Changes
  LN-44423     Column                                                            1.1/Completed/Closed           3.5
  LN—44721     State of an lntra State Carrier                                   1.0/Completed/Closed               4
  LN-44795     Ad Hoc Reporting                                                  1.0/Completed/Closed               2
  LN-44906     ACERTUS Vehicle Tracking Report                                   1.0/Completed/Closed               6
  LN—45832     Equipment Type error on Shipment Header                           1.1/Completed/Closed               2
               Changing States of Movements Post-
  LN~45833     Conﬁrmation                                                       1.0/Completed/Closed               10
  LN~45838     Order/Shipment/Movement Sequencing                                1.0/Completed/Closed               8
               Change a    carrier post      conﬁrmation without
  LN-46387     losing accessorial charges to a         shipment                     1.1/ln Progress                 4
  LN-46689     Contacts not saving at Shipment header                            1.1/Completed/Closed               -

               Load Building page Add Upﬁt details on
                                        :



 LN-46697      candidates report and shipment tab                                1.1/Completed/Closed           1.5
               Enhance ﬁlters for Shipment and Order Hold
 LN-46767      Report                                                            1.1/Completed/Closed               1
               Need the    ability   to add attachments to a
 LN-46818      Movement via     APl                                              1.1/Completed/Closed               3
 LN-46819      Partner Type    Filter   on Partner     Profile     search        1.1/Completed/Closed               —

               Extend REST API to Support Upload of                                                          See LN-
 LN—46821      Documents to Movements                                            1.1/Completed/Closed         46818
 LN-46874      Applying Holds    in   Bulk   in   the Ul                         1.1/Completed/Closed           3.5
               Shipment Cost Details total should be same as
 LN-46996      Movement Cost                                                     1.1/Completed/Closed               4
               Support for AR Invoice        in   Movement       Revert
 LN-47057      Actions                                                           1.1/Completed/Closed           2.5
                                                           Total   Man    Days                                  61




One Network Ente   rises

Change Request: CR004                                                                                                       Page 2
  Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                               Page 42 of 69 PageID 54

                                                                                                                          “4                   W.       ‘
                                                                                                                                                            -'



                                                                                                                          {.;                       I




 Conﬁdential                                                                                                              (W: Newark Eniﬁrmism‘




 Signatures

 This  Change Request is hereby incorporated into the original AgreementlStatement of Work and except
 as modiﬁed and changed herein. all other terms and conditions of the Agreement/Statement of Work
 shall remain unchanged and in full force and effect. Agreed and signed:




 ONE     Network Enterprises                              Metrogistics


 Signature:          fé                                   Signature:
                                                                           >
                                                                               y
                                                                                             ~
                                                                                                  ﬂ       V
                                                                                                              »
                                                                                                                  .-

                                                                                                                              a       ﬂ,   n
                                                                                                                                                ,.
                                                                                                                                                                 .




 Name:          v/
                     (:Mc/ (gmwu                          Name:                    v




                                                                               :3“
                                                                                           “Q'méégw
Title:

 Date:
                     Q G13                   /            Title:

                                                          Date:
                                                                               Mg                mur-
                      /   /        //9‘                                            1                                  ‘




OneNetwokntres                _r        [I
                                    n        ‘1
                                                  ‘
                                                      7            _   ,               .              ,           _
                                                                                                                          .
                                                                                                                                  .
                                                                                                                                                                     ,,      .»
Change Request: CR004                                                                                                                                                     Page 3
DocuSign Envelope       ID:   D58DB107-6D67-4BE9-876A-301A8FF79382

                Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                Page 43 of 69 PageID 55


                                                                                                                           O’E
                                                                                                                           Uﬁe Netwmk Eniernnm‘
             Corﬁdenﬂ'al




                                       Change Request                                                   ocument
           Additional Scope:                 Enhancements Supporting Car                              aul

            Client Name:Metrogistics(ACERTUS)                                               Tracking Number:CR006
            Requestermlartha Garcia-Perry                                                   Date *equestedm‘m 512019
             Background                           ACERTUS            and   ONE   have   jointly ideitified   a group of enhancements to
                                                  RTVN      that are :onsidered critical to           upport Car Haul business
                                                  operationsIhe e enhancements                 will   be developed and deployed    in   project
                                                  activities identi ed as Phase 2.




            Changes Requested                     See    list   of   enhancement requests on page two.




           Cost and Schedule Details
            Cost Breakdown                                                                                                         (S)

            From the attached enhancement                 |ist:39mam days        @$1,480                                                $57,720
                    -
                              Reduction based on enhancement               d product                                                    (11.840)
            Project           Manager and   Solution Architect                                                                           20,000


            Total for          CR006                                                                                                    $65380




            Payment Schedule
            Per the originai contract terms, the above estimate represents our best estimate based
            on the known scope as detailed. One Network will work with AC LRTUS to minimize the
            cost and wiil not exceed the T&M estimate without prior written a proval.

            Project Schedule

            The     listed      enhancements    will   be completed and made available to ACERTUS                  in   UAT on
            or before Aprii 26. 2019.




            One Network Entegriscs
            Change anuest: CR006                                                                                                                  Page   1
DocuSign Envelope   ID:   D58DB107-6D67-4BE9-876A-301A8FF79382

                Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                          Page 44 of 69 PageID 56



             Conﬁdent“!
                                                                                                                    GE
                                                                                                                    {ire   NEtwmk Enfemnses‘




                                 CROOG - Enhancement Requests
                                 Supporting Car Haul Operations
                                                                                                             Total           Product
                                                                                                             Effort         Enhanced
                                                                                                             (man               YIN
                HEM!                           Description                             Releas [Status        days)
                                         Delete Shipments ‘hould
                      t
                    46396
                                            automatically clojC the
                                         corresponding 0rd           r   line                                                   N0
                                                                                       product Review          5

                      &
                    4 533
                                     Bulk Update Shipments Download
                                            to Upload Functiqnality                                                             N0
                                                                                       product Review          5

                      L
                    47096
                                      Prevent Tendering/CoJlﬁrming at
                                            $0.00   Movement Cost
                                                                                       Compa :ible with
                                                                                                                                Yes
                                                                                         Fume plans           3.5

                                     Add copy feature to      bulk close and
                      LIE            bulk override holds for resolution
                    47097                        codes/reasom                                                                   No
                                                                                       product Review          1

                      _L_I\L         Ship   From and Ship To Addresses


                          |_.&       Tatai Price of   Moveme nt to show                                                           .




                    47377                    on Shipment Reports                                                                “,5
                                                                                       product Review         4.5



                    Mﬁ1.1!;           Copy and Paste Funct
                                                  RTVN
                                                                 onality in



                                       Navigating to Search Shipment
                                                                                       product Review          1
                                                                                                                                "°


                    48005            Reports from Consolidation Screen                                                          N0
                                                                                       product Review          1


                      ﬁ
                    48060
                                       Base Price from Amazing Rates
                                     should be   visible at   order creation           product Review          2                No
                      L_N—               Price Details   on Orders and
                    48122                           Shipments                          Product Review          2                No
                                       Ship From, Ship To and Asset
                      E
                    48162
                                     Details in Separate
                                                     Reports
                                                              Columns on         all

                                                                                       Product Review         5.5               No
                      LE                                                                                                        N0
                    56750                     New Carrier Code                         Product Review          4
                      E
                    56508                        Default to   US 3                                             2                No
                                                           Total     Man        Days                          39
DocuSign Envelope   ID:   D58DB107-6D67-4BE9-876A-301A8FF79382

                Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                           Page 45 of 69 PageID 57



             Conﬁdential                                                                                   One Network   Entermises‘




             Signatures

             This  Change Request is hereby incorporat     into the original Ag 'eementIStatement of Work and except
             as modiﬁed and changed herein. all othert rms and conditions fthe AgreementIStatement of Work
             shall remain unchanged and in full force and effect. Agreed and igned:




            ONE Network

            Signature:

             Name:
                                 Enterprises



                                 ﬁkDocuSigned   by:




                                  6%é33853§,E46A‘{A'-'3rady
                                                                 ACERTUSIM

                                                                 Signature:

                                                                 Name:    /_
                                                                              _
                                                                                  ﬂ
                                                                                  ﬂ
                                                                                  E
                                                                                      istics



                                                                                    (4/49/
                                                                                      ,l



                                                                                      gé   ,.,
                                                                                                 /
                                                                                                     7/,




                                                                                                 £49than
            Title:

             Date:
                                  CEo
                                 3/20/2019
                                                                 Title:

                                                                 Date:
                                                                                  Mp
                                                                                   r3
                                                                                               f 7F




            One Network Entegrises
            Change Request: CR006                                                                                               Page 3
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                               Page 46 of 69 PageID 58




  Confidential                                                                                               0w, Network arreammm“




                         Change Request Document
Additional Scope:                    Enhancemems Supporting                     Cal Haul
 Client    Name:Metrogistics(ACERTUS]                                           Tra :king Numbar:CROOE-A
 Requester: Martha Garcia~Perry                                                 Data Requestedzmﬂ 5.7201 9
                                     '




 Background                              7


                                             ACERTUS and ONE have jointly entified a group of enhancements to
                                                                                  ac
                                         '




                                             RTVN that axe considered critical t3 support Car Haul business cperations.
                                             These enharcements      will   be dave oped and deployed   in   project activities
                                                     as Dhasa 2.
                                             identified


                                7




 ChangesRaquasted                            Sea list of enhancement requests m page two Revision
                                                                                                  A: Item 1 is now
                                             LN-57422 re Jlaeing LN- 46396 at ACERTUS request with no changei n man
                                             days or coat ?mject Schedule revised m reﬂect ACERTUS request for
                                             production gwlive   m July




Cost and Schedule Details
 Cost Breakdown          >

                                                                                                                      ($)

 From the attached enhancament    list: 39mm days @$1,4BO
                                                                                                                        $5?,720
    »      Reducticn based on enhanmamewt of product
                                                                                                                        (“:840)
Project   Manager and        Solution Architect                                                                             20,000

Total for   CRUDE                                                                                                       $36,880




Per the ariginal contract terms, the above estimate represents c ur best estimate based
on the known acope as detafied One Net work wm work with AC ERTUS to minimize the
cost and   will   not exceed the             T&M   estimat = without prior written approval.



Revision A:   The    limed   enhancemenm             will be completed and made availabﬁe to
ACERTUS       in   UAT   for testing          on June 3 2019. Production go»: ve will be July 1. 2019.




Que Netwom Emma        liscg.
                                __




Change Request: CROOG
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                          Page 47 of 69 PageID 59




  Conﬁdwuml
                                                                                                     (ma Natawk   Emmwm


                     CROOG - Enhancement Requests
                     Supporting Car Hau Operations




                                               ah;
                                  ACERTL S                                 CPmpaﬂble
        L131“
                          Order/Sh'pment;Movement                           V/Fumre                           NO


        13m;            Bulk Update Shipmz nts             Download
                                m Upload Fun :tionamy                                                         N0
      46533                                                              pm Mt Revgew           5

       _L__;             Prevent Tendering/Conﬁrming at                  COW patible Wm,
      4 095                      $0.00    Movement       Cost                                                 Yes
                                                                          Future plans         3.5

                        Add copy feature        t0 bulk close     and
       11m;              bulk   ovemde      holds for resolution
                '7                                                                                            N9
      470                               codes/reason                     pm km Review           1

       Lug;              Ship   From and Shlp To Aﬁdresses
      47351                                  0mg r line                                                       N0
                                    at the                               pm ma Revlew          2&5

       LIE;             Total Price of      Movement        to   show
                                  0“ Shipment Reports                                                         YES
      QZQKZ                                                              Pro iuct Reviaw       4.5

       LLL-               Copy and Paste Fu nctionality           in

      47 97                                 RWN                                                               NO
                                                                         Pro Iuct Review        1

       L111;              Navigating to Search Sh§pment
      48005             Reports from Conso idation Screen                                                     N0
                                                                         pm   iuct   Review     1


       m;                 Base Price from Amazing Rates
      ggggg             should be visible at order creation              pm duct Review         2             NC,

       m;                      Price Details  on Orders and
      48122                               Shipmer ts                     Pro iuct Review       2              N0
                           Ship From, Ship To and Asset
       L_ﬂ;             Details    in   Separate Iolumns on        all

      48152                                Repurts                       Pro iuct Review       5.5            No
       1-111:                                                                                                 N0
      56750                        New     Carrier   Code                Pro iuct Review       4

       LE:
 “m   56508                             Default to   USD                                       2              N0
                                                 Iota!     Man    Days                         39




 One Network Enter     rises

 Change Request; ‘CR006                                                                                              Page 2
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                Page 48 of 69 PageID 60




  Conﬁdential
                                                                                                        0m Netmk Emers‘msee‘


  Signatures

  This Change Request is hereby incorporated into the original Agreement/Statement of Work and except
  as modified and changed herein, all oth 3r terms and conditiors of the Agreement/Statement of Work
  shall   remain unchanged and     in full   force    and   effect.   Agreed   aJnd signed:




 ONE      Network Enterprises                                     ACERTUS        Metrogistics


 Signature:
                  '/     '
                                                      /           Signature:
 Name:                                                            Name:
 Title:
                                              .


                                                      m9          Title:              £10          ‘


 Date:
                        ﬁg:    l
                                   20! 5
                                                                  Date:
                                                                                       gj/l7l/Qog




 One Network Ente      rises
                                   h   ‘7         I                   H                 7   r




 Change RequestzCROOG                                                                                                    Page3
   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                              Page 49 of 69 PageID 61



      Conﬁdential
                                                                                                         One
                                                                                                         Una Netwmk Enmrmiaaa'




                        Change Request Document
 Additional Scope:             Enhancements Supporting Car Haul
                                                           7

                                                               ‘

  Client     Name: MetromstmsMCERTUS)                                           Tracking Number: CRUD?
  Requestar: Martha Garcia-Perry
        ,




  Background
            WW                  W   ACERTUS
                                                                                Date Requested: 021112019
                                                  and ONE have jointly identified a group of high
                                                                                                            ,




                                                                                                  priority
                                    enhancements to R'NN that are required to suppor
                                                                                          t Car Haul business
                                    operations. These enhancements will be
                                                                                developed and deployed in project
                                    activities identified as Phase 2.




  Change(s) Requested               See    list   of   enhancement requestson page two;




Costand Sched                  Details
 Cost Breakdown

 me the attached enhancement               list.   5. 5   man days @$1, 480
 Project    Manager and      Solution Architect


 Total for    CROOT




Payment Schedule
Per the
                          W
            original contract terms. the
                                  above estimate represents our best estimate based
on the known scope as detaiIed. One Network will
                                                   work with ACERTUS to minimize the
cost and will not exceed the T&M estima

Project Schedule
                                        te without prior
                                                                   W       written   approval


The listed enhancements will        be‘   completed and            made   available to   ACERTUS‘m UAT
on or before 2/28/19




One     etwork Enter rises

Change Request: CR007
   Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                      Page 50 of 69 PageID 62



   Conﬁdential
                                                                                                  GE
                                                                                                  One Netwérk Enaemrm"




                                    CROO7 - Enhancement
                              Requests Supporting Car Haul



          JIRA#
                        J             7
                                             Description    ‘




                                                                                        Release/Status
      LN-48619
      (New Feature)           Invoice lnpoung Update File
                                                                           H
                                                                                        P{pduqt Revjew          3
      LN-48818                                                                     [I
                                                                                                           m

     {New Feaﬁure)        m
                              Quote Detai|s_JSON on Order Outbound      File              Accepted             2.5

                                                                               L
                                                            Total   Man Days




One Network Enterprises
Change Request: CR007
                                                                                                                Page 2
  Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                        Page 51 of 69 PageID 63



   Conﬁdential
                                                                                   GE
                                                                                   One Netwon:   Eniarmises'




   Signatures

  This Change Request is hereby incorporated into the original
                                                               Agreement/Statement of Work and except
  as modified and changed herein, all other terms and conditions
                                                                 of the AgreementIStatement of Work
  shall remain unchanged and in full force and eﬁect.
                                                      Agreed and signed:




  ONE      Network Enterprises                    Metrogistics


  Signature:                                      Signature:
  Name:                                           Name:
  Title:

  Date:
                                                 Title:
                                                                           £1-
                     Z/[ﬂ45                       Date:
                                                                       2;;4 a a Q
                                                                  a1




One Network Enterprises
Change Request: CR007
                                                                                                      Page 3
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                 Page 52 of 69 PageID 64




                                      Mmmﬁigﬁm
                                 ?mmmﬁatim Mam                                                     H
                                                                                                       amﬁnt

                                                Statemeﬁt 9f                          ka
                                           9m Newark Enmmriseg


                                                                   Number 1.0
                                                            17/ September l 2017
      This   document damning material that (s the proprietary property of and confidential ta One Network Enterprises, Disclosure outside One
                         Network Enterprises Is prohibited except by license ngreem en: or other conﬁdentiality agreement.




 Copyright Notice
 ©   2017 by One Network Enterprises.                Inc. AI! rights   reserved.


 Printed      in   the United States of America, 2017.
 No             document may he reproduced, stored in a retrieval system, or transmitted, in any form or by
      part of this
 any means, electronic, mechanical, photocopying, recording, or otherwise, without prior written permisslnn of
 One Network          Enterprises.
                                                                                                                                             -




       gm;            ..   é:   {immmw‘s
      4055 Valley View             {lane
      Suite 1000
      Dailas,      TX 75244
      http://www.onenetwork.com/
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                          Page 53 of 69 PageID 65


                                                                                                                                               QT???
 Conﬁdentia/
                                                                                                                                               (   a   '
                                                                                                                                                           x
                                                                                                                                                               301mm   Elirtio'rtnsms‘




 Table                      {3f    Can‘tents

 1 Intraductian'

                                                          utrﬁiﬁihi:iiiuhiiuih-ntuzlnuuliﬁingsuuIqmnzunnnunuhn-nuinisjui'nsuiun‘isIIru-ug'sf

                    1' 1K            prgjﬁct               MandateIIIII!!!IIII'IKI‘*IXI'I‘.".“x.“"*.“l‘l.llIIIII.IIIIII'I'IiIIll‘lxif“lk'g"‘lz'}l."“"3
                                             I

     I.


              I.

                    Wh        :I

                                   -3n   A           “e Pr” act A                I.-I.roaCh-qusuuunIuuuuuuHu-x-u-ugniunn inun‘nhuununnnul3'

                    2‘1              Agile Hybrid                      Valuei‘ultiiinﬂivlellllllllllllltxllnlIIII‘!'GIIH(IC1ht‘lii‘lII‘IIICIIIIII‘Iilillllllﬂlllllﬂll4

                    2. 2
                                                 .            ,

                                     Appmach.mmu.....,.m.........                                                                                                                   4
              II.



                    Prcject Gavernance llliilll‘lilllﬂliliiiiﬂﬁiCﬁ‘ill‘litﬂl§ﬂli!IIIIQIlI-lI-I‘illlﬁl-Qi“Iiiliﬁﬁﬁﬁ‘liﬁﬁl‘Iiltlﬂlf s

 4                  Ag’3e Hybr‘d ”alivery                                      scapellIIUIPQIllﬁtlll“IIIklIalﬁii‘ltﬁlﬂIﬂtﬁdvld‘liﬂﬂilittlldﬂilﬂﬁ‘iilﬂtﬁlllﬂﬂ5
 "
          -
               -

                    Kati“!


                    5.1.

                    5.2;
                               Roles         8:

                                     Executive
                                     Program Director (PM)
                                                                  Spcnsorf)
                                                          Res: nnslhllities IIDIHK‘Kliiiﬁ¢ﬂlllihllllli Iii'liiI3‘II'IIJIIIQQI'Illlll33‘iIIIidiiﬁftI‘. 9_


                                                                                                                                           .                                     10
                                                                                                                                                                                 3.6
                    5.3              Soiution Architect;
                    5.4%             Functiona! ExTechnicaE lead (TPM)                                                                                                           1t}

                    5J5              implementatian consuitant                                                                                                                   1i}

                    5.6              neveloparullllnllIIIIIIIIVIIli‘i'llclklrlulltnhuhl!lolInt;I(IIIII'dltl‘.IIIIDIIIIII'IVIIICIIIIIIIIIIIOUIIllxlliltlkll“                      10
                    5.7              MetroGistics Kay R0185                                                                                                                      10
                                                                                                                                                                                         '




 '




                    Timeliﬁes'ﬁﬁstimatéd
                    6.1              This            is   a   Time and Expenses Estimate                                                                        .                11
                    6.2              Payment                      of   ﬁne Network‘s Fees and Expemses                      ....   m                                             12

                            natures                  lltililltslillliﬂlkilltﬂlliiﬂiII!!!CﬂCi.ID’lﬂl“‘35!I”[IIIIIH!I!'ﬂllllllx§llllIiOlliillﬂXIlilltll‘                           13
           Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                                                                 Page 54 of 69 PageID 66

       ‘




            conﬁdenﬂﬂi
                                                                                                                                                                                                   ﬂﬁ?
                                                                                                                                                                                                    (ﬁnd N(ggwuv   ;/;   {trapzrpylgiggf



                                                                                                                  '           "



                                 Intrauctsan

            ‘ihls            Statement 0f Work (the “'m”), dated as 0f 17 September 2017. documents the understanding


            respect ta certain services and                                         work product to be pem‘ormed and delivered by One Network related t0 the
            establishment of                        a Project                   Deiivery Office project and more particumrw defined In thls SOW (”ﬁggagnggg'). TN};

wimp
            document               is   attached to and becomes                                              pm ofthe Master Agreement Thés 50W ensures that                                             alE   parties

WWW
            invotved have a                 common                         understandlng 0f what the project wIH entail and                                                    bow   1t   wiii   he executed,
                                                                                                                                                                                                                                           ‘
W»

  ,
            recognizing that                    team members from                                           all           organizations are goinﬁy contributing to the success of the project.
            The commencement of                                          this    80W       is       dependant cm successfu! completion and acceptance of the Visioning
            Workshop               deliverabies,

            This             SOW
                      is a hybrid agile methodotogv that is malieable, rapid, and is only constrained by the capac‘kty

            assigned.The only decision point wili be whether ONE Network agrees this is a marketabie product
            enhancement, and tharefore We will provide the effort 0f applying it to the base RTVN product, or custom                                                                                                                at

            which point if requested the assigned capacity will provide the custom work and win agree to support the
            product. Support fees                                will       be assessed                      at a                 30%         of original     deveiopment   cost.




            1.1                  Pramim MANDATF
                                                                                                                                          I
                                                                 I


                                                '




                    ..B-ack_grmm_d_                  -
                                                                                      '
                                                                                                -                     -




                                                                                                                                  _
                                                                                                                                                      Cher‘lthaschosenOneNetworkasthesulutiontoprovide
                     I




                                                                                                                                                      a’l‘ransportation ManagementSolution.
                         '                  '                    '




                                                                                                                                      '




                                                                                                                                                      Create a unified work flaw that Works for both car haui and
                                                                           '.
                    Project Objectives:_.                                                           .   .                 .




                                                                                                                                                      drive~away operations!
                                                                     '




            .
                    Prdject Scope.
                                                         -
                                                                                 -

                                                                                                                                              .
                                                                                                                                                  1



                                                                                                                                                      Orde} Managem’uent, Transportation Management, Data
                I




                                                                                                                                                  ;
                                                                                                                                                      Warehouse   .




                    Networ'kType"                                                                                                                     To Balleiermmed
                                                             _
                                                                                 __




            The purpose                 of the           SOW is t0:

                n
                             Provide a strategic design with vision                                                           document
                a            Provide    initial      engagement                           to launch                           and ieverage proposed model with roadmap

                a            Execute via an Agile Methodology to improve somt‘ton responsiveness

                w            Activate the           PMO structures                         to create better alignment                                          between MetroGistics and ONE
                n            Provide dedicated resources and Improve project delivery processes
             Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                                    Page 55 of 69 PageID 67


                                                                                                                                                                            {3m}   Neimm      Enterprtms‘“
              Ganﬁdenﬁa}




              2.1             MILE 821mm Emmi;

              a           Rapicﬁ   depioyment and Vaiue Attainmerst

              u           Reciuce ﬁsk and imgrove solutien value

                                                                                         system design and pmcess simplification {guidance an process}
                      '


              ﬁ           ONE   Assista with     its   dedicated team              0:1


              a           Prov§de Metroﬁistius wEth greater flexibﬁity ta                              manage deployment timing and                               associated costs

              a           Create better alignment between Metroaisﬁcs and                                     ONE
              B           Rameve resource thaﬂenges


              2.2               AFPBQACH

              iject Exgcution w key t0                depiayment is the iterative nature 0f thg delivery cycies ta keep
                                                             a successful
                                                                                                  Agile methad will be
              delivery teamg fccuseé on the business value. To facilItate tiﬂig pracess, a hybrid
              adopted, which will intega‘ate with ?rogram Maaagement Office


                  A pizased appraad: where sac}: R&feme is                                                  "gauiive”



                  ?artfoiia
                                          (ET)
                                                                               k

                                                                               _
                                                                                   E




                                                                                   g
                                                                                       wrung Visian



                                                                                       wmitmrai Rama?

                                                                         Rai’wm J a implam
                                                                                                              Lmﬁmw


                                                                                                 Hay Nana!“ “kg“;
                                                                                                                    m
                                                                                                              M mm» n w»              Yummwg
                                                                                                                                      imwiﬁﬁmm

                                                                                                                                                 {WM
                                                                                                                                                             Wuzfxw
                                                                                                                                                        i“ m EL“§       i           I




                                                                                                                                                                                        7
                                                                                                                                                                                            {Yvwsgvgminad’

                                                                                                                                                                                            Vlsfan/ldw




                  ngmm

                      Team                                                                                                     'z

                                                                                                                                     31%;“
                                                                                                                                    ”aw
                                                                                                                                                Weni
                                                                                                                                                         ,




                                                                                                                           V
                                                                                                                                    Fawn:       mun     _




                                                                                                                i   Backing:            muitbep
                                       Mx’h} 366th?          i'Ngrom Bathing
                                                                                                                      ~             Capfirrsd   {ﬂonﬁumcuﬂlm}
                                                                                                                      ‘             Mammfﬂsd (ﬁraamed)
                                                                                                                       i
                                                                                                                                    Visiﬁk-


Mm+




                                                                                                                                                               and Sprint The mucess of                  6»
              The Agile Hybrid appmach creates                           a Vision, a Re§ease Plan, Featairas, Staries,
Wﬁ‘ﬁ


              munth releases wiih 6 w 8 weeks                            Spr§nts fOCuses the                  jaim;   MetmGigties and {ENE team t0 manage scope,
                  prioritize featuras,      and deiiver iower              risk resuitsi              Key   Point's 0? accountability inciude:
”Wﬁﬁk



                  w       Visicm ?rocess     and Rama; a           ?I an   wA MeiroGistics Vision datument wiii be treated with§asgociated                                                          Vatue

                          Proposéticns

                  a       Sprint Release Date            w   Sprint   dams         wili     be defined         in   tha             Roadmap            Phase,   will   be refined during Sgrint
                           Planning

                  l       Smries     1n Sprint   w     Features, will he split into Stories                    and amped into imﬁvidual Sprinﬁs at the beginning of
                           each    51mm
”‘ng

   v




@gwﬁaﬁﬁwmm
              Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                          Page 56 of 69 PageID 68


               Conﬁdential
                                                                                                                                         UVOm ixletwortc f-Emexprims‘

                   Features     Manned by Release ~ fine—tuned based on                            Sprint defined plan


                   Sprint     Demo   a1:   each Sprint Completion w                  fully func’tiana!      demanstration of the Sprint Stories after each
                   Sprint;


                   UAT   at   Campletion 0f an sprénts w a                  full   UAT   will   be conducted prior to pmmotion to pmduation release

                   Training prior to roilout




               Key to a successfu¥ deptuymant                 it;   the active engagement 0f the Executive Sponsors to keep                   (ﬁeiiver‘y   team
               focused on the business vaiue,             cheat“   abstacles, approval of process changes wersus technoiogy adaptatiOn
               and resolve     éssues,     T0 facilitate      this pmcegs. the foilowing governance scheduia will be followed:

               E    Exacuﬁve Steering Commitma                       -~
                                                                          maet no    lass   than 1 time per month, supported by ?:‘ogram Managers,
                    must participate        in     the Sprint       Demo / Retrospective           pracess

                    PMO Team w create a joint Statua                       Report weekly

                    Executive Spongors to attend a” sprint demonstrations to assist                                in   rapid assessment   and decisions m1 go
                   forward     sprints.




               This section describes therscope ofthe effort                        and through      it,   what One Network    is   contracted   tr:   dellver to the

               client.



                    1.   Master Data Management


                                     CarrierManagement: Carriers will be validated and matted in the MTG system of choice and
                                     integrated ta ONENetwork‘ Carrier Information wlll be used to create partnerships,
                                     contracts and perform carrier rating {Buy S&de) and assignment.
                                             i.     Carrier Required Information

                                                         1.         SCAC Code
                                                         2,         Carrier   Name
                                                         3,         Carrier Address

                                                         4.         Carrier insurance information

                                             i}.    Integration Feeds Expected

                                                         1.         Inbound Feed of Data to           ONE from     Source Syatem
                                                         2.         All   Feeds for Carrier Data       will   need to conform t0     ONE Network Standard
                                                                    Formats




7’7””,
    ,Miﬁw’y




WW
         1
7275:?




  ”5”);




 ﬂﬂmlm
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                           Page 57 of 69 PageID 69


                                                                                                                                     Dne Netwark   Eratezprsizea‘“
 Conﬁdential


               b.       Cuﬁtomer Management: Customers: wiﬁ be validated and vetted                                        m the MTG     system of

                        choice and integrated to               ONE Network, Customer                iz‘xfoi‘mation with      be used t0 create

                        partnerships and contracts                  m gerform Pricing        (Sell Side).      ONE
                              l.      Required Customer infnrmation
                                             1.     Name
                                             2.     Address
                            ii‘       Integration Feeds; Expected
                                             1.     Inbound Feed of D&ta to ONE from Source Sysiem
                                             2.     All    Feeds far Customer Data          will   conform to ONE Netwark Standard
                                                    Formats


               c.       Driver Management: Brivers                    will   be vaiidated and vetted           in   the   MTG   System of chaise and
                        integrated       m
                                     ONE Network
                              i‘      Required Driver Information
                                             1.     First   Name,     Last   Name
                                             2.     DomiciEe/Depot
                            ii.       Integration Feeds Expected
                                             1‘     Inbound Feed of Data to          ONE from Source System
                                             2‘     AiE    Feeds for Driver     Data wili need t0 cenfarm to ONE Network Standard
                                                    Formats


               d.       MTG    Organizatic‘m              Management: MTG users wit! be created ané maintained within the RTVN
                        system, Encluding Roles and Permissions


     2.   Order Management:


               a.
                    '




                        Order Creation: Order                wiEi   be validated and vettad         in   the   MTG system of choice and
                        integrated to          ONE        Network. The foélowlng are the Order types that                     wiil   be integrated t0      ONE
                        Neiwurk.
                               i.      Car Haul      -~
                                                          Orders pertaining to Caul haui moves
                              1i.      Drive      Away — Orders       pertaining to Drive          Away moves
                            Hi.        integrafian ?eeds Expected
                                              l,    Inbound Feed of Data to ONE from Saurce System
                                             2.     Outbound Feed of Data from ONE to MTG Order System
                                             3.     AH Feeds for Order Data WES! need to conform to ONE Network Standard
                                                    Formatg
                            iv‘        Service Order         w Orders    pertaining to Services          like Titie       and Registration. These
                                       orders      will   not be integrated to       ONE Network

               b.       Order        [Data   Capture M As part of the nrder creation with~in                        ONE Network we will       perform the
                        following actions
                               ‘r.
                                       VIN Be~Cod§ng MVin Decoding                  will   be based on the provided VIN from the Order
                                       and contain the following information once decoded. This service will he built within
                                       the   RTVN product           as standard functionality availabie‘

                                             1.  Make
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                    Page 58 of 69 PageID 70


                                                                                                                           QDYZKF
                                                                                                                            Om, E'Jetwom Entwonges‘“
 Conﬁdential


                                          2.      Modei
                                          3      Type
                                          4.      Madei Year
                                          5,      Manufacturer
                                          6.      Manufactured        tn



               c.   Order Service Idenﬁficatian: Once the arder has been represented with the ONE system,
                    RWN win ideatify the savices required 0n that order based 0n the Informatiorl provided
                            i.     Client

                           ii.     Order Type


               d.   Grder        Prices   Calculation:      Once the Order has been represented with                  in   the   ONE   system,

                    RTVN         wili   create a prim:      (Sell)   based cm the contracts and services created for each                 client,

                    each    client wili         need the foiiowing informaticn to cmate the contract.
                            i.     CEient
                           ii,      Base Raﬁe Table
                        m.         Service Table (accessorlai table}
                        iv.         Disccunt Table


               e.   Order Collaboration: Ogder Cailaboratien                    will   take place within the         MTG    system of     choicsz.

                    Once the            o'rdar servites are assigned        3nd the    price (setl)   31:35   been determined      time   ONE
                    system wiﬁ generate an outbound integration                         file   back to the     MTG   System.
                            i.      Infdrmatlon Suppﬁed
                                           1,     Order Number
                                           2.     Ctisnt

                                           3.     Service   Breakdown
                                           4.     Prlceﬁsell)

                           ii.      Integration Feeds Expected

                                           1,     Inbound Feed of Data to   ONE from Source Sy‘stem
                                           2.     Outbound Feed of Data fram ONE t0 MTG Order System
                                           3.     Ail Feeds for Carrier Data will need to conform t0 ONE Network                        Standard
                                                  Formata


               f.   Order        Status: All      shipment status events that take place throughout the shipment ﬁfecycla
                    will pt'orogate             back to the order for tracking.        One Network will         provide order status based

                    on the $hipment information received
                            i.      integration Feeds Expected
                                           1.     Outbound Feed of Data from ONE to                MTG    Order System
                                           2.     All   Feeds for Carrier Data   will   need to conform to ONE Netwark Standard
                                                  Fermats



     3.   Load Planning:          ONE     supports multiple different methods for planning                    optimum shipmants,          Including

          the foliowing
     Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                  Page 59 of 69 PageID 71


                                                                                                                            {DTYQ
      Conﬁdential                                                                                                            One Natworx   Emerprisms’”




                    a.   Manuai Consolidation ”the                ability to atilize load buifding         screen t0 manually match available
                         shipmants to create muIti~stop movements to reduce transportaﬁsn costs
                    b.   Transgeriation Workbench ”Transportation                            Work bench    will   provide dir‘ecied and assisted
                         consolidation opportunities incmding multiﬂplck and muithdrop scenarios
                    c.   Automamd Manning - Out of scope                     for   initiai   phases


          4.   Yard Management: Yard management can he configured to represeﬂt the                                    MTG   vehicle storage

               locations‘ Each veh§cie requiring storage               can then be assigned to             a   spot for the duration of the
               storage needs.


          5.   Freight Executéon:       Once Shipments have been pianned and optimized the ONE system                              wilt   the
               generate rates and create tends? plans based on the type 0f shipment.
                    a.   Freight Rating         -   Freight rating will accur based on centracts that.               MTG   has modeled within
                         the system      will    pmved the est:mated/historicai/actua!                cost by iane utiEizing multipie facts
                         induding
                               ix     equipment
                              ii.     effective dates

                             iii.     ianeas

                              v.      seMce         ievels



E;
                    b.   Tender Pian Generation w Tender pian genm'ation win be automaticaily created                                utilizing   the

:3                       freigm rates, routes and routing rules
§                              é.     Car Haui w These shipments             will   look to be assigned to         me of M‘I‘Gs current carriers
                                      that exist wﬁhln the system.            |




                              ii.     Drive     Away ~ Drive away shipments              will   b3 created so that they can be assigned to a
                                      DRIVER that has been modeled within the ONE system.


                    c‘   Freight Confirmation:               Once the Tender plan has been generated within the ONE System,
                         ONE will generate an outbound file                back to      MTG     system of choke for the freight
                         confirmation ta carréers t0 take mace.
                               i.     integration ?eeds Expected
                                           1,       Outbound Feed      of Data      from      ONE to MTG       Carrier Ass§gn ment   System
                                                           a,   To provide TP and Costéng
                                           2,       inbound Feed of Data           fmm MTG       Carrier   Assignment System
                                                           a.   To pravide confirmed data
                                           3.       All   Feeds for Carrier Data      will neeci   to Conform to      ONE Network Standard
                                                    Formats


                    d.   Track   8:   Trace: Track and trace will occur as execution takes                      mace and feed back   m the ONE
                         system from the             MTG     Mobife App   in reai   time.
                               i.     integration Feeds Expected
                                           l.       Inbound Feed of Data from            MTG     Mobile App
                                                           a.   To provide   real   time tracking events
                                           2.       Ali   Feeds for tracking Data       will   need to conform t0 ONE Network Standard
                                                    Formats
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                      Page 60 of 69 PageID 72



 Conﬁdentiaf
                                                                                                                                           WE
                                                                                                                                           Una Network Enterprrmg“




        6‘          Driver Assignment: Driver assignment fer Drive                             away shipments         wiII   be managed witﬁ       in   the   QNE
                    system. Each shipment that                   is       assigned to    MTG   private ﬂeet will be able to have a driver assigned t0
                    ii.   Each driver      is   model and maintained with the ﬂeet Management functim wéth the ONE System.
                           a.      Resource Assignment


        7.          Reporting: Standard               “0m of the           Box” reports     will   be available to the        MFG Team, exampie          (Scars
                    Cards, Ca rrier       Summary, On Time Reperts‘ Any                        additional reports required wili be definad during the:

                    Visioning session,




 The Key Assumptions                      include:

                           a
                                   Resource       Availabiiity        ~
                                                                          Key regourcea from         IT,   Sales!   and Operations need to he available t0
                                  the team (m a timely manner.

                           ‘      Work Cnmmetinn             ~   Client's timely           and effacﬂve compleﬁon of                the: Gliant’s responsibilities

                                   outlined     En   the Sprint Plan

                           n      Accuracy of Information                     n
                                                                                  Accumcy and completeness                   of the information         pmvided by
                                   MetroGistics

                           ﬂ      Timely Resolution / apprevak:                    -   Timeh/ decisions and agaprovais by MetroGistlcs Spenser

                           a
                                   Precess changes         may exceed             avaifable MetroGiatics Dedicated capacity rewiring                    m     a   Change
                                   Request

                           1‘
                                  Assumes       existing product footprint                and current scope          capabilities

                           a      Changes                            enhancements-may (esuit in changes
                                                                            and                                                           ‘to   liceme fees or the
                                                in   functionality                / or
                                   additim of support fees if such change Es custom t0 MetroGistics

                           n       Integraticn suppofi           is   iimited     m backward compatible access only where One Network Public
                                  APis are used

                           a       MetmGistics         PMO win define final deployment schedule and
                                                                                              timelines, ensure each business
                                   urﬁt   meets               and requirements w delays caused by MetroGistics may result in a
                                                     thelr timelines
                                   project extension and / or Change Request



            I




                "




 5-
       --


                    Kevaolem                              Responﬁbrlltles                                   .....



 ONE Network                    wEII   provide personnet to the Project Office to meet the stated objectives‘                               In   concert with the
 One Network staff members,                           certain Cllent         team members          will   be required to complete certain tasks to achieve
 the stated goals and timelines.


 5,1                EXECUTIVE Spcwsoa

 An    ExecutIVe Sponsor                   wllf      be assigned from both Client and                      ONE Network. The           Executive} Sponsors            have
 uitimate ownership 0f the process and deliverables and represent the executive                                                          management               of their
 respective companiea. Through their leadership they provide:
                          Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                               Page 61 of 69 PageID 73

                                                                                                                                                               ®Y1®
                                                                                                                                                                fine   Newark Enterprsssw
                           Conﬁdential!




                                            ﬂ
                                                       Steering Group project             visibiiity

                                            I
                                                       Executive perceptive on the value chain and strategy

                                            K          Management overvisgw               of the objectivea and success criteria

                                            *3
                                                       Vaiidatioa of   all   end deliverabieg

                                            a          Organization navigation to clear any projecﬁ                       team roadblocks


                           5.2          PROGRAM Qmecma ($3M)

                           One Network            wlli   provide a Program Director (PM)                   who     wili   work to drive the        daily activities associated with
                           the effort measuring that the team                        is   executing to the         manned          scope, *timeiine, and budget, The Program
                           Director acts         as.   the primary contact for Reiease Phase or detﬁverable Essues that                              arise:   and   will    work   jointly to

                           mitigate Issues.

                           The Program Direcmr win work with ONE and MetroGistics Leads to ensure expectations ara met with respect
                           to schedule, budget, princesses followed, and assists in the activities and milestcne deliverables as required:



   ﬂfZZﬁf/ﬁﬂiWﬁ/fi’




                           5.3          Sownm ARCHITECT
                           This      team member has          Iarge    domain Exparienca               in their   given areas. They        will lead   the Sprint Process inctudiﬂg
   xii


             \             various workshops, and lead the effori                          in   defining the features and stories that wit! be used throughout the
   E’s:

   Ln
                           project to determine success.

   K“
        ‘é

   é:
                           5.4          FUNCTIONAL         & TEchcAL LEAD (TPM)
   $1
   z§
   ‘53

   g:
   7,
                  Q
                           These are senior development                      staff   members who            wilt   werk with the          Soiution Architect anci internal              ONE
                           technical leads to design and oversee the modeling                            and éeveiopment of the stories. They will lead the story
                           dramas and provide training support.                           m   addition, they wilt have ﬁnal sigmoff authority for aii product level
                           enhancements ensuring that they meet with our                               stringent produztion environment.


                           5.5          IMPLEMENTAﬁON CUNSULTANT
',,¢,;2,v;7,r,:mm;wozz




                           These are functionaf experts that can work with soiution architect and technical leads                                                      in   modeling and
g;
                           configuring the policies t0 coverrzhe overall project scope.


                           5.6          DEVELOPER

             4             These are technical resources that can extend the existing capabiﬁties uséng                                         ONE Netwcrk DevNet           In   dellvgring
                           required workflows, integration adapters or reports to'cover the overalf project scope.

“miiﬁiﬂiiﬂﬁﬂwydw




                           5.7          METRGGISTICS KEY ROLES

MWu”
             1/
                                 a    Executive. Sponsor(s)        —   Sets vaiué and success criteria, sets priorities, clears obstacies, resolves conflicts.
             WW

                                      Leads Program Governance processes
             0mm”;


7w,




                                 H    Program Manager — Overall responsible                              for project delivery,            coordinates Process Lead                  activity,
~W
                                      resaurces, budgets, escakations, and                      progmm     reviews for       at!   activities
      mm




        'W‘ﬂﬁ‘fﬂé’iwyﬂw




      '




Wm;
                            Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                        Page 62 of 69 PageID 74


                             Conﬁdential
                                                                                                                                                           One
                                                                                                                                                           Cane.   Nezwou    Enze'pnses"



                                   I       Solution Architect] Product            Owner— coordinates            overall solution design with       One Architects,          IT,   Process
                                           Leads, and other Solution Vendors. Responsible for scope and product / service.

                                   I       Process Leads          —   Overall   process owners         in   a    respective      process area (Le. integration, change
                                           management,        etc.)

                                   I       Subject Matter Experts          -    Provide solution / process insight, and validate system requirements, and
                                           deliverables

                                   I       Team Members — support               Process Leads   in   delivery




                             6               Timelines                   &      Estimated Fees
                             The estimates provided are estimates only based on ONE Network’s understanding of the scope of the project
                             as of the date of the Statement of Work, and are included to facilitate Client's budgetary purposes and ONE
                             Network’s resource planning purposes. As part of project kick off, detailed workshop will be conducted
                             between          Client‘s     and ONE Network project teams,             resulting in     list   of stories covering the project scope, sprint
                             plan      in   delivering the stories and release plan to deploy the capabilities in value                         first   based phased approach.
                             Below estimates and timelines                 will   be refined based on the results of the workshop.


                             6.1             THIS   Is   A TIME AND EXPENSES ESTIMATE

                             The Hybrid       team will not operate on a fixed price proposal, but will be based on Full Time resources,
                                                Agile
                             empowered      do whatever work necessary to ensure successful project delivery and as such will be funded
                                                    to
                             by a monthly fee sufficient enough to enable this approach. As needed, additional capacity can be added to
  'L
                             increase the speed and breadth of the current Sprint focus.
  ':L‘:




  J'Tzﬁiu-
                                       o     Estimated Budget (inclgsivg of Visioning Workshop and Implementation): $200K                                  ~$300K (Estimate
  :1-
                                             will   be refined and narrowed as         a result of    the Visioning / Discovery Sprint)
  J:

                                       o     Estimated Timeline:
                                                    o     Discovery Sprint:      One Week joint workshop followed by                 2   weeks   of Sprint Planning and
                                                          Collaborative Review and Signoff
EEdmeWJEE'mEmmﬁdlqhw'15“?




                                                    o     Overall project time line will be determined and refined during the Discovery Sprint. This
                                                          timeline will consist of 2 Business Releases (BR)
                                                              I       Business Release 1 (BRl):      TBD    in    duration, with     (x)   sprints of 2   months duration
  x:
                                                              I       Business Release 2 (8R2):      TBD    in    duration, with     (x)   sprints of 2   months du ration
         «Km




  mug-                       Above budgetary estimates are calculated based on the following hourly                                        rates for different      ONE Network
menu
                             roles Involved in the overall project execution.
           .




                                                                        Role                                                        Hourly Rate
                                                Executive Sponsor                                                                   $250
                                                Program Director                                                                    $230
                                                Solution Architect                                                                  $230
                                                Functional        & Technical   Lead (TPM)                                          $230
                                                Implementation Consultant                                                           $200
                                                Developer (DevNet, Integration, Reporting)                                          $185


unaummuhuz.




¢‘=-Amm:::m:..—v
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                Page 63 of 69 PageID 75


 Conﬁdential                                                                                    @ﬁ
                                                                                                ans Netwa m Emergrzaos“

 While the above estimates are provided for
                                                budgetary estimates) ali work, performed by            One Network
 resources will be charged en a time and expenses basis
                                                        acmrdmg to the rates detailed above.

 Approprkate budget controls and reporting measures
                                                          wil! be put   In   piace for the duration of thé project to
 ensure fun transparent; In additicpn, Client win be énvoiced
                                                                monthly for One Netwark‘s out~of~pocket expenses
 incurred   m   performing the Services,


 Fees paid are non-refundabie.




 6.2        PAYMENT 0F 0N5 NETwonx‘s F935 AND EXFENSES

 Consulting feas
               wit! he invoiced monthly based on
                                                 work effort pevformed, Tn the extent the total fees incurred
 by One Network exceeds the total estimated fees, Ciient shall
                                                               be responsibie far same,

 In addition, Client will    be Envoiced monthly for One Network's out—Qf-pocket
                                                                                 expenses iracurred    in   performing
the Services,    All   outvoﬂpocket expenses shall be agpmved by the Client.

 Fees paid are nonwrefundable.




                                                                                                                          g

                                                                                                                          é?

                                                                                                                          g;
                                                                                                                          §
         Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                         Page 64 of 69 PageID 76


          Conﬁdential
                                                                                                   Oﬂe
                                                                                                   (mg Ncgwor ‘   Enterrx s05“




          7            Signatures                                                     -




              One Network     Enterprises, Inc.                    The Client


                            ///-’
    2‘
              By:
                          I
                                /

                                            I     I    WV
                                    Authorized Signatory
                                                               /                    Authorized Signatory
 L




S
 ‘1




    .1



    i
              Name:      éé/ré Aroud?‘                     /       Name:        M‘f/(a    M     KI 7/6;—

                                                                                  é. 5—D
,3




§
g.
              Title:       (pr)                                    Title:
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                              Page 65 of 69 PageID 77




                                                                          orksha§
                                            mtemmt m                                         rk




                                                                           Eﬁtmmises



                                                                Number     1.9
                                                         25] $eptemher/ 2017
77:15   document canfafns maren’a! war 15   £176:   prapﬁemy propeﬁy 0f (3nd canﬁa’mﬁa/ fa One Newark ﬁrterprises.   Discfasurze   amide
                Ont;   Netwom Enterpifyes i5 prohibited except“ by license agreement or other conﬁdenr/a/W agreement.
             Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                                                                                      Page 66 of 69 PageID 78

                                                                                                                                                                                                      \H        'Ixx


                                                                                                                                                                                                    $5                  KR
                                                                                                                                                                                                                       “ISM

                                                                                                                                                                                                      mix§Y T           w“
             COINVdG/Wﬂ/                                                                                                                                                                             Ow: Nun.(M
                                                                                                                                                                                                                ‘



                                                                                                                                                                                                                              Izr‘nimrmismss‘



                                                             ..
                                                                                      D    ’

                                                                                                               ‘




             I




         This Statement of
                              »            .4               N.Hd‘
                                                            Work
                                                                                      Ian
                                                                              (the “§QW”), dated as of [Date],
                                                                   documenfs the understanding between
                                                                                                                                                                            4
                                                                                                                                                                                   z


                                                                                                                                                                                              h                 -              I




         One Network Enterpnses, Inc, (‘Qﬂrwetmﬁj or figjy‘iﬁf”) and {Customer} (“giggn‘t”) with resspect to
         certain services and work product to be performed and deiivered
                                                                         by One Network related to certain
         One Network Soiutions and more. particularly deﬁned in this SOW (“ﬁgyigggg”). This 80W attached                                                                                                               is;

         to and is a part of that certain Master Agreement
                                                           by and between the parties or that will be agreed
         1:0          by the parties.




         2M“                      Wajam wmcrimmn
                                                                                                                                               4

                                                    I


     ‘y‘BagIégroeind                                                                                                                                   MetroGistics has Chosen   One Network as the
                                                                                                                                                                                                                                             ‘




     ‘

                                                        ‘
                                                                                                                                                                                                                              so¥ution
                 ~    ~
                                            ‘

                          4       .
                                                                                                                                           1           forits   Transportation ManagementPlatform

             ﬁwjecttlcbjeéﬁves
                                                                                                       ‘




                                                                                                                       ‘
                                                                                                                           ~



                                                                                                                               I   f
                                                                                                                                                       En’zpiement       One           Network’s            Transportation
                                            ‘                         ‘
                      ‘
                                                                                                                                           “                                                                                                 i


     ‘4          f4           ;                         ‘                     4
                                                                                      j:                   ‘
                                                                                                                                   4
                                                                                                                                                       Management       Soiution
                                                                          I                                                                    ‘




     ‘Prdjieét Sc‘ﬁpé‘
                                                                                  ‘




                                                                  j
                                                                                               4

                                                                                                                   ‘                   ‘
                                                                                                                                                       Business Release O (BRO)        will   providea Solution Vision
                                       ‘
                                                                      *                            ‘
                                                                                                                                   ‘


         ,
                                                I                                                                                                  ‘   and expected     delivery   madman A         detaiied BRI and
                                                                                                                                                       BRZZ plan wili   be compiemd.
                                                                                                                                                                                                                                                     i




                                                                                                                                                                                                                                                     i




                                                                                                                                                                                                                                                 s




                                                                                                                                                                                                                                                 ii}




Meh'ot'i3igtics;                      Vision        SOW                                                                                                                                                                                  3
Version
                                                                                                                                                                                                            ‘




'1
     .G                                                                                                                                                                                                                 '3
                                                                                                                                                                                                                             0/1 6/201 7
  Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                                      Page 67 of 69 PageID 79


 Conﬁdential                                                                                                          Una   Nsaiworx Emermmas‘“




 This sectnondscribesthe scope of theprcject and what One Networkls expected to deliver to the
 client This pmjeci: scope is the basis for the project estimates



 $31         Rape @verview
 One    Network-              will   lead a Visioni ng        Workshop to deﬁne         solution   and placess   vision,   deﬁne the    mitial
 phase Qf the deiivery plan

 The   Vision            Workshop          wiil   deﬁne   / inciude:

            o             Value $treams Deﬁnition
            o             Design Value Tracking; Reporta
            <9            Soiution vaﬁdation warkshops of flows versus industry teammate

            o             Identify     Gaps       t0 Value    if   any
            c)            Deﬁne and agree to Vaiue Gap                   resolution alternatives


Tha    foiluwing outputs are expected:

           o              Release Planning induding High ievei timeiines for delivery
                          Detailed Sprint          1   Plan
                          Supplier Onvboarding ?lan

                          lntegratian ?lan
           000000



                          Documented            Architectu re / Environment requirements
                         Initial     Gaps   /     Requirements Spacification Doaument
                         Reﬁned       Activation        80W    timeliness   and costs

The BRO             is   expected ta take 3 weeks:
           o              1   week    onwsite

           o             2 week's daiiy calls to prepare/ reﬁne cutputs


Ciient wili be responsible‘ for the following areas:

           o             Define data gaps
           o             Deﬁne High-Level              Integration requirements
           c:            ﬂaﬁne High~Level ramming raqukements


Egg Key Requirementg                                                      (if   requirad)
The Key Requirements                        for the project; are:

           o             Ensure praper representation of both Business Units and IT
           o             Ensure      all   key SMES are ava‘fable far sess‘ons           / calls
          o              Executive Spansor partici pation throughout                    ’3
                                                                                             weeks   to drive alignment      resoive open
                         i53ues
Metrof‘ﬁistic's          Visicm   $0M!                                                                                                       4
Version
11)
                                                                                                                                  10/161201?
 Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                                           Page 68 of 69 PageID 80



 Conﬁdential
                                                                                                         One
                                                                                                          One h.grwow Ewieic'sos‘




 3           Pro'ect Estimates
 The estimates provided regarding                    project timeline, project resources, and total activation consulting
 fees are estimates only based on                   One Network’s understanding       of the scope of the project as of the
 date of the Statement of Work, and are included to                       facilitate Client's   budgetary purposes and      One
 Network’s resource planning purposes.



 3.1 Estimated Consulting Fees
The     following table       shows a breakdown of the consulting resources and                  effort required to   conﬁgure
the scope deﬁned             in this   SOW.

One     Network’s Consulting team              is   expected as follows:



      Executive Sponsor
              Ma
      Solution Architect
              tion Consultant
            ration                      Consultant


The above range of $38,800 - $65,200                        constitutes a  Time and Material estimate. All work / any
additional work outside of the scope of                    this project   performed by One Network resources will be
charged on a time and material basis according to the rates detailed below. Appropriate budget
controls and reporting measures will be put in place for the duration of the project to manage to these
estimates.


One Network’s time and                 material rates are as follows:




      Executive Sponsor                                                     $250
      Pro     Ma               Solution Architect                            230
              |   Consultant        Senior                  Consultant
                     Consultant                                              200
            ration                      Consultant                           185


3.2         Payment of One Network's Fees and Expenses
Consulting fees       will   be invoiced monthly based on work            effort performed. To the extent the total fees
incurred by       One Network exceeds               the total estimated fees, Client shall be responsible for same.

In addition, Client          will   be invoiced monthly for One Network's out-of-pocket expenses incurred                     in
performing the Services.             All out-of—pocket expenses shall be approved by the Client.



Fees paid are non-refundable.
MetroGistics Vision    SOW                                                                                                     5
Version
1.0                                                                                                                   10/16/2017
Case 3:20-cv-01009-S Document 1-5 Filed 04/23/20                     Page 69 of 69 PageID 81



Conﬁdential
                                                                                   One
                                                                                   One Neawow   Eniernvases‘




      One Network   Enterprises, Inc.                  The Client




      By:       /
                l
                    ll   ind           I/‘orp/
                                       /               By:
                                                                    Egg;
                         Authorized Signatory                        Authorized Signatory




      Name:              gén/           ll’r/vsl   /   Name:    wIV/fam       ISI‘I/C‘Fbx


      Title:             (   A)   /)                   Title;   Cm
      Date:              IO       '/(-/1               Date:    /O’./6'/7




MetroGistics Vision   SOW                                                                                 6
Version
1-0                                                                                         10/16/2017
